Exhibit 10.26

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into effective as of
the 1st day of January, 2005, by and among Huttig Texas Limited Partnership, a
Texas limited partnership (“Buyer”) wholly owned by Huttig Building Materials,
Inc., a Delaware corporation, and Huttig Texas Holdings, Inc., a Delaware
corporation, Texas Wholesale Building Materials, Ltd., a Texas limited
partnership (the “Partnership”) and successor in interest to Texas Wholesale
Building Materials, Inc., a Texas corporation converted into a limited
partnership effective as of December 1, 2004 (the “Corporation” and, together
with the Partnership, “Seller”), and Joe Cornett (“Cornett”), a partner owning a
majority of the partnership interests of the Partnership. Buyer, Seller and
Cornett are each referred to herein as a “Party” and together as the “Parties”.
Capitalized terms are defined in Article 1.

 

RECITALS

 

A. Buyer desires to purchase from Seller, on the following terms and conditions,
the Purchased Assets and to assume from Seller the Assumed Liabilities, on the
following terms and conditions; and

 

B. Seller and Cornett desire to sell to Buyer the Purchased Assets and to assign
to Buyer the Assumed Liabilities, on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein and in the Related Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

The following terms shall have the meanings set forth below in this Article 1.

 

1.1 “Accounts Receivable” has the meaning set forth in Section 3.8.

 

1.2 “Action” has the meaning set forth in Section 3.11.

 

1.3 “Affiliate” means with respect to any Person, any other Person which is
controlling, controlled by, or under common control with, directly or indirectly
through any Person, the Person referred to, and, if the Person referred to is a
natural person, any member of such Person’s immediate family. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”) as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

1



--------------------------------------------------------------------------------

1.4 “Agreement” means this Asset Purchase Agreement as executed on the date
hereof and as amended or supplemented in accordance with the terms hereof,
including the Disclosure Letter and all Schedules and Exhibits hereto.

 

1.5 “Assigned Leases” means the Leases for the Facilities located in Farmer’s
Branch, Texas, and Tulsa, Oklahoma.

 

1.6 “Assumed Contracts” means only those Contracts of Seller listed on Schedule
1.6.

 

1.7 “Assumed Liabilities” means (i) all Liabilities of Seller set forth on the
Closing Balance Sheet, (ii) Liabilities of Seller set forth in the Disclosure
Letter under an express statement (that Buyer has initialed) to the effect that
the definition of Assumed Liabilities will include the Liabilities so disclosed;
provided, however, that, notwithstanding the above, the Assumed Liabilities
shall not include (a) the Excluded Liabilities or (b) Liabilities resulting
from, arising out of, relating to, in the nature of, or caused by any breach of
contract, breach of warranty, tort, infringement, violation of Law or
environmental matter, including without limitation those arising under
Environmental Laws.

 

1.8 “Business” means the business of the wholesale distribution of building
materials to independent retail lumberyards and framing yards, one-step door
shops, national accounts and roofing contractors, as such business is conducted
or planned by Seller on the date hereof.

 

1.9 “Business Day” means any day which is not a Saturday, Sunday or legal
holiday in the State of Texas, United States of America.

 

1.10 “Buyer” has the meaning set forth in the first paragraph hereof.

 

1.11 “Buyer Indemnified Persons” has the meaning set forth in Section 8.2.

 

1.12 “Closing” means the consummation of the transactions contemplated by this
Agreement, as provided for in Section 2.3.

 

1.13 “Closing Balance Sheet” has the meaning set forth in Section 2.4(a).

 

1.14 “Closing Date” means January 10, 2005, or such other date as the Parties
may mutually agree upon in writing.

 

1.15 “Code” means the Internal Revenue Code of 1986 and regulations promulgated
thereunder, as amended from time to time.

 

2



--------------------------------------------------------------------------------

1.16 “Contract” means any contract, agreement, understanding, lease, indenture,
mortgage, deed of trust, evidence of indebtedness, binding commitment or
instrument, open purchase order, or offer, written or oral, express or implied,
to which Seller is a party or by which it or any of its assets is bound.

 

1.17 “Cornett” has the meaning set forth in the first paragraph hereof.

 

1.18 “Disclosure Letter” means the letter from Seller to Buyer, dated the date
hereof and as may be amended or supplemented from time to time on or prior to
Closing, of exceptions to the representation and warranties made, and the
listings of information provided, by Seller.

 

1.19 “Effective Time” means the effective time of the Closing, which shall be
deemed to be as of 12:01 a.m. Central Standard time on January 1, 2005.

 

1.20 “Employees” means the individuals listed on Exhibit A, an updated version
of which shall be provided by Seller to Buyer at least three (3) Business Days
prior to the Closing, who as of the date of this Agreement are and, as updated
as of the Effective Time, will be all the employees of Seller who are primarily
employed in the Business.

 

1.21 “Employment Agreements” means the employment agreements between Buyer and
each of Cornett and Craig Lott in the forms of Exhibit B-1 and Exhibit B-2,
respectively, attached hereto.

 

1.22 “Environmental Law” means all applicable laws, statutes, enactments,
orders, regulations, rules and ordinances of any Government relating to
pollution or protection of human health, safety, the environment, natural
resources or laws relating to releases or threatened releases of Hazardous
Materials into the indoor or outdoor environment (including, without limitation,
ambient air, surface water, groundwater, land, surface and subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, release, transport or handling of Hazardous Materials, including,
without limitation (as applicable), the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. §1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean Water Act (33
U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.) and the Occupational Safety and
Health Act, 29U.S.C. §653 et seq.), and the regulations promulgated pursuant
thereto, as amended from time to time.

 

1.23 “Environmental Permits” means all permits, registrations, approvals,
licenses and filings to any Government or other authority required by or made by
or on behalf of the Business under or pursuant to any Environmental Law.

 

3



--------------------------------------------------------------------------------

1.24 “Environmental Property” means any assets, personal property or real
property currently or previously owned, leased, operated or used by Seller.

 

1.25 “EPA” means the United States Environmental Protection Agency.

 

1.26 “ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder, as amended from time to time.

 

1.27 “Excluded Assets” means:

 

(a) the charter, certificate of limited partnership, qualifications to conduct
business as a foreign corporation or limited partnership, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, blank stock
certificates, and other documents relating to the organization, maintenance, and
existence of Seller formerly as a corporation and currently as a limited
partnership;

 

(b) tax losses and tax loss carry forwards and rights to receive refunds,
credits and credit carry forwards with respect to any and all federal Income
Taxes, to the extent attributable to a taxable period (or portion thereof)
ending on or prior to the Effective Time, including interest thereon, whether or
not the foregoing is derived from the Business, and copies of all federal Income
Tax Returns and records of Seller;

 

(c) rights of Seller and Cornett under this Agreement and the Related
Agreements;

 

(d) all current and prior insurance policies and all rights of any nature with
respect thereto, including all insurance recoveries, set forth in Schedule
1.27(d);

 

(e) except as expressly set forth herein, all assets of any Plan;

 

(f) all legal and beneficial interest in the share capital, equity interest or
assets not related primarily to the Business; and

 

(g) any legal or beneficial interest in the assets listed on Schedule 1.27(g),
notwithstanding the fact that such assets are related primarily to the Business.

 

1.28 “Excluded Liabilities” means all Liabilities of Seller other than the
Assumed Liabilities and Liabilities for which Buyer expressly has responsibility
pursuant to the terms of this Agreement, such Excluded Liabilities to include
without limitation:

 

(a) Liabilities resulting from any claims, Actions, suits, proceedings,
arbitrations, product claims or litigation relating to or resulting from,
actions or omissions of Seller prior to Closing;

 

4



--------------------------------------------------------------------------------

(b) Liabilities under Seller’s line of credit with Bank One, N.A. (or any other
obligation or debt to any financial institution, including any overdraft
thereon);

 

(c) Liabilities related to the Plans (other than as specified in Section 2.5(c))
and other employee matters to be retained by Seller as provided in Article 5 of
this Agreement;

 

(d) Liabilities of Seller arising prior to or after the Effective Time to the
extent such Liabilities are not related to, or do not arise out of, the
operation of the Business or the ownership or use of the Purchased Assets; and

 

(e) Liabilities of Seller related to federal Income Tax for the Seller or the
equity owners of Seller for the tax year ending December 31, 2004 and all prior
tax years.

 

1.29 “Facilities” means the facilities of the Business at the addresses listed
on Exhibit C.

 

1.30 “Financial Statements” means the (a) audited balance sheets of Seller as of
December 31, 2001, 2002 and 2003; (b) the unaudited balance sheet of Seller as
of September 30, 2004; (c) the related audited and unaudited statements of
income, changes in stockholders equity and cash flows for the periods then
ended; (d) the Closing Balance Sheet and the income statement delivered pursuant
to Section 2.4(a); and (e) together, as to all the foregoing, with any notes or
schedules thereto.

 

1.31 “GAAP” means the accounting principles generally accepted in the United
States, including as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, which are applied consistently throughout the periods involved.

 

1.32 “Government” means the United States of America, any other nation or state,
any U.S. State, any federal, bilateral or multilateral governmental authority,
any possession, territory, local, county, district, city or other governmental
unit or subdivision, and any branch, entity, agency, or judicial body of any of
the foregoing.

 

1.33 “Hazardous Materials” means any chemicals, materials or substances which
are defined or regulated as dangerous, toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous or as a
pollutant or contaminant under any Environmental Law, including but not limited
to radon, urea-formaldehyde, polychlorinated biphenyls, asbestos or
asbestos-containing materials, petroleum and petroleum products.

 

1.34 “Income Taxes” means any Tax imposed upon or measured by net income or
gross income (excluding any Tax based solely on gross receipts) including any
interest, penalty, or additions thereto, whether disputed or not.

 

5



--------------------------------------------------------------------------------

1.35 “IRCA” means the Immigration Reform and Control Act of 1986 and the rules
and regulations thereunder, as amended from time to time.

 

1.36 “IRS” means the United States Internal Revenue Service.

 

1.37 “Indemnified Losses” has the meaning set forth in Section 8.2.

 

1.38 “Indemnified Party” has the meaning set forth in Section 8.4.

 

1.39 “Indemnifying Party” has the meaning set forth in Section 8.4.

 

1.40 “Intellectual Property” means all intellectual property, including but not
limited to: patents, trademarks, service marks, trade names, domain names,
corporate names, copyrights, and proprietary rights in copyrighted works;
registrations thereof and applications therefor; derivatives, continuations,
continuations-in-part, extensions, reissues and renewals thereof; inventions
(whether or not patentable), trade secrets and know-how; and any other
proprietary rights in software (in any form, including source code and object
code), data, discoveries, processes, flow charts, documentation, prospect lists,
customer lists, projections, analyses, and market studies.

 

This definition does not include non-proprietary information, know-how or
processes otherwise available to the industry or public or rights obtained
pursuant to licenses associated with software and other intellectual property
generally made available for purchase or use by the industry or the public.

 

1.41 “Knowledge” or “knowledge” means (i) the actual awareness of a particular
fact or (ii) imputed awareness of a particular fact that reasonably should have
been known by an officer or partner of Seller. The words “know,” “knowing” and
“known” shall be construed accordingly.

 

1.42 “Law” means any statute, law, ordinance, decree, rule, directive, or
regulation of any Government or quasi-governmental authority, and includes rules
and regulations of any regulatory or self-regulatory authority compliance with
which is required by Law.

 

1.43 “Leased Real Property” has the meaning set forth in Section 3.12(b).

 

1.44 “Liability” or “Liabilities” means all debts, adverse claims, liabilities
and/or obligations, direct, indirect, absolute or contingent, whether accrued,
vested or otherwise and whether or not reflected or required to be reflected on
the financial statements of a Person.

 

1.45 “Lien” means any lien, security interest, mortgage, indenture, deed of
trust, pledge, easement, restriction or other encumbrance.

 

1.46 “Losses” has the meaning set forth in Section 8.2.

 

6



--------------------------------------------------------------------------------

1.47 “Material Adverse Effect” means a material adverse effect on the assets,
business, prospects, financial condition or results of operations of the
Business taken as a whole, but shall not be deemed to include (i) any changes
resulting from general economic, regulatory or political conditions, (ii)
circumstances that affect the industries in which Seller operates generally, or
(iii) any changes resulting from the announcement or pendency of the
transactions provided for in this Agreement.

 

1.48 “Material Contracts” has the meaning set forth in Section 3.19(a).

 

1.49 [Intentionally Omitted]

 

1.50 “Non-Compete Agreements” has the meaning set forth in Section 6.5(d).

 

1.51 “Non-Income Taxes” means any Taxes other than Income Taxes.

 

1.52 “Order” means an order, writ, injunction, or decree of any court or
Government.

 

1.53 “Ordinary Course” means, with respect to the Business of Seller, only the
ordinary course of commercial operations customarily engaged in by Seller
consistent with industry norms or Seller’s prior practices, and specifically
does not include (a) any activity (i) involving the purchase or sale of Seller,
all or substantially all of its assets or of any product line or business unit
of Seller, (ii) involving modification or adoption of any Plan or (iii) which
requires approval by the partners of Seller, or (b) the incurrence of any
Liability for any tort or any breach or violation of or default under any
Contract or Law.

 

1.54 “Party” has the meaning set forth in the first paragraph hereof.

 

1.55 “PBGC” means the Pension Benefit Guaranty Corporation.

 

1.56 “Pension Plan” means an employee pension benefit plan (within the meaning
of ERISA Section 3(2)).

 

1.57 “Permitted Liens” means, collectively, (a) Liens that are disclosed in the
Disclosure Letter, (b) liens for Taxes, fees, levies, duties or other
governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings, (c) liens for mechanics,
materialmen, laborers, employees, suppliers or similar liens arising by
operation of law for amounts which are owed, but not yet delinquent, and (d) in
the case of real property, any matters, restrictions, covenants, conditions,
limitations, rights, rights of way, encumbrances, encroachments, reservations,
easements, agreements and other matters of record, which an accurate survey of
the property would reveal.

 

1.58 “Person” means and shall include a natural person, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity (or any department, agency or political subdivision thereof) and shall be
construed broadly.

 

7



--------------------------------------------------------------------------------

1.59 “Plan” means any agreement, arrangement, plan, or policy, qualified or
non-qualified, whether or not considered legally binding and whether or not
written, that involves any (a) pension, retirement, profit sharing, savings,
deferred compensation, bonus, stock option, stock purchase, phantom stock, or
incentive plan; (b) welfare or “fringe” benefits, including without limitation
vacation, holiday, severance, disability, medical, hospitalization, dental, life
and other insurance, tuition, company car, club dues, sick leave, maternity,
paternity or family leave, health care reimbursement, dependent care assistance,
cafeteria plan, regular in-kind gifts or other benefits; or (c) any employment,
consulting, engagement, retainer or golden parachute agreement or arrangement,
including without limitation any “employee benefit plan” as defined in ERISA
Section 3(3), (together “Plans” and each item thereunder a “Plan”).

 

1.60 “Pre-Closing Periods” has the meaning set forth in Section 2.5(c).

 

1.61 “Prepaid Expenses” means all payments made and deposits with suppliers for
inventory, goods and services used in the conduct of the Business which have not
been delivered to the Business.

 

1.62 “Purchased Assets” means all the assets, properties and rights, real,
personal or mixed, tangible or intangible, wherever located, which are owned or
held by Seller as of the Closing Date, including all assets, properties and
rights reflected on the Financial Statements (except to the extent disposed of
or decreased in the Ordinary Course since the date thereof) and, except as
expressly provided otherwise herein, and shall include all assets, properties
and rights owned or held by Seller and described in the following clauses (a)
through (v):

 

(a) cash and cash equivalents, including without limitation any and all cash
held in respect of or designated in accordance with Seller’s past practice for
use in applying rebates from customers and suppliers;

 

(b) accounts and notes receivable and other rights to payment from customers and
suppliers of Seller and the full benefit of all security for such accounts or
rights to payment, and any claim, remedy or right related to the foregoing;

 

(c) inventory, including raw materials, packaging supplies, spare parts,
work-in-process or finished goods, whether stored at a Seller location or stored
at a third-party location or in transit to Seller;

 

(d) tangible personal property, including equipment, machinery, vehicles,
furniture, fixtures, computers and related hardware, supplies, spare parts,
tools and other tangible personal property, together with any express or implied
warranty by the manufacturers, sellers or lessors of any item or component part
thereof and all maintenance records and other documents relating thereto;

 

8



--------------------------------------------------------------------------------

(e) the Assigned Leases and leasehold interests in personal property, including
any prepaid rent, security deposits and options to renew or purchase in
connection therewith;

 

(f) Seller’s rights pursuant to the Assumed Contracts, including; purchase
commitments, rights under purchase orders, contract commitments or sales
contracts;

 

(g) tax losses and tax loss carry forwards and rights to receive refunds,
credits and credit carry forwards with respect to any and all Taxes (other than
federal Income Taxes), to the extent attributable to any Pre-Closing Period or
Straddle Period, including interest thereon, whether or not the foregoing is
derived from the Business, and copies of all Tax Returns and records of Seller
(other than federal Income Tax Returns and records);

 

(h) Intellectual Property;

 

(i) product registrations (and applications therefor) granted to Seller by or
pending with any governmental authority in any particular country to market any
product of Seller, to the extent transferable;

 

(j) governmental authorizations, including permits, licenses, certificates,
consents, variances, approvals, environmental permits or authorizations of any
supranational, national, federal, state or local judicial, legislative,
executive, administrative or regulatory authority relating primarily to and
required in the operation of the Business as it is currently conducted, to the
extent transferable;

 

(k) the databases and software programs (including, source code, object code,
machine code, firmware, and the like), and user manuals, documentation,
instruction manuals, and the like, owned by Seller, or used, leased by or
licensed to Seller and used, or being developed for use, primarily in the
Business to the extent transferable;

 

(l) records and data, whether in hard copy, electronic or magnetic format or
otherwise, including copies of all accounting and operating ledgers, asset
ledgers, inventory records, budgets, customer lists, customer credit
information, supplier lists, technical data, employee files, sales literature,
research and development reports, referral sources, service and warranty
records, correspondence, computer printouts, books, notes, files, and all other
accounting and operating records and other graphic or electronically stored
operating and financial information;

 

(m) the goodwill of the Business;

 

(n) all advertising, marketing, sales, creative and promotional materials;

 

(o) interests in any joint venture or partnership;

 

9



--------------------------------------------------------------------------------

(p) causes of action, judgments, claims and demands against third parties,
whether known or unknown;

 

(q) rights associated with any liability to be assumed by Buyer under this
Agreement;

 

(r) restrictive covenants and other obligations of present and former employees
of Seller;

 

(s) deposits, Prepaid Expenses and rights to refunds;

 

(t) all warranties and all claims in respect of deposits, prepayments and
refunds and rights of set off against third parties that relate primarily to the
Purchased Assets;

 

(u) insurance benefits, including rights and proceeds, and insurance policies,
if any, with third parties held in the name of Seller, to the extent assignable
to Buyer except for such benefits and policies set forth in Schedule 1.27(d);
and

 

(v) all other assets set forth on Schedule 1.62(v) .

 

1.63 “Purchase Price” has the meaning set forth in Section 2.2.

 

1.64 “Real Property” means the Leased Real Property.

 

1.65 “Related Agreements” means the Employment Agreement and the Non-Compete
Agreements.

 

1.66 “Seller Indemnified Persons” has the meaning set forth in Section 8.3.

 

1.67 “Seller” has the meaning set forth in the first paragraph hereof.

 

1.68 “Straddle Period” has the meaning set forth in Section 2.5(c).

 

1.69 “Tax” or “Taxes” means all taxes, charges, fees, levies, or other like
assessments, including without limitation, all federal, possession, state, city,
county and foreign (or governmental unit, agency, or political subdivision of
any of the foregoing) income, profits, employment (including Social Security,
unemployment insurance and employee income tax withholding), franchise, gross
receipts, sales, use, transfer, stamp, occupation, property, capital, severance,
premium, windfall profits, customs, duties, ad valorem, value added and excise
taxes; PBGC premiums and any other Government charges of the same or similar
nature, including any interest, penalty or addition thereto, whether disputed or
not and including any obligations to indemnify or otherwise assume or succeed to
the Tax liability of any other Person. Any one of the foregoing Taxes shall be
referred to sometimes as a “Tax.”

 

10



--------------------------------------------------------------------------------

1.70 “Tax Returns” means all reports, estimates, declarations, claims for
refund, information statements and returns relating to or required by Law to be
filed by Seller in connection with any Taxes, and all information returns (e.g.,
Form W-2, Form 1099) and reports relating to Taxes and Taxes payable by,
pursuant to or in connection with any Plans, including any amendment or
supplement thereof. Any one of the foregoing Tax Returns shall be referred to
sometimes as a “Tax Return.”

 

1.71 “Third Person” has the meaning set forth in Section 8.5.

 

1.72 “Third-Person Claim” has the meaning set forth in Section 8.5.

 

1.73 “Transferred Employee” has the meaning set forth in Section 5.3(a).

 

1.74 “Treasury Regulations” means the rules and regulations under the Code
issued by the U.S. Department of Treasury.

 

ARTICLE 2

PURCHASE AND SALE OF THE BUSINESS

 

2.1 Transfer of Assets and Liabilities.

 

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing and effective as of the Effective Time, Seller shall sell, assign,
transfer and convey to Buyer, and Buyer shall purchase, acquire and accept from
Seller, all of Seller’s right, title and interest in and to the Purchased
Assets. Notwithstanding any provision in this Agreement to the contrary, the
Excluded Assets are excluded from the Purchased Assets and shall remain the
property of Seller after the Closing.

 

(b) Upon the terms and subject to the conditions of this Agreement, at the
Closing and effective as of the Effective Time, Buyer shall assume and discharge
when and as due only the Assumed Liabilities. Notwithstanding any provision in
this Agreement to the contrary, the Excluded Liabilities are excluded from the
Assumed Liabilities and shall remain the responsibility and obligation of Seller
after the Closing

 

2.2 Consideration. The consideration that Buyer shall pay to Seller for the
Purchased Assets, the obligations of Seller under Article 5, and other rights of
Buyer hereunder shall be $15,000,000.00 (the “Purchase Price”).

 

2.3 Closing. The Closing shall take place at 9:00 a.m. on the Closing Date,
effective as of the Effective Time, at the offices of the Pearce Law Firm or at
such other place as the Parties may agree in writing. At Closing, Seller shall
deliver or cause to be delivered to Buyer the documents identified in Article 6,
and Buyer shall deliver to Seller, by wire transfer of immediately available
funds, in accordance with the wire transfer instructions set forth on Schedule
2.3, the Purchase Price, and the documents identified in Article 7.

 

11



--------------------------------------------------------------------------------

2.4 Closing Balance Sheet and Income Statement.

 

(a) Closing Financial Statements. On or prior to the Closing Date, Seller shall
prepare, or cause to be prepared, and deliver to Buyer an unaudited balance
sheet of Seller as of December 31, 2004 (the “Closing Balance Sheet”) and an
unaudited statement of income for the year ended December 31, 2004.

 

(b) Review of Closing Financial Statements. Seller shall permit Buyer to review
promptly upon request all accounting records, work papers and computations used
by Seller in the preparation of Financial Statements to be delivered pursuant to
Section 2.4(a).

 

2.5 Taxes; Allocation of Purchase Price.

 

(a) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement shall be paid by Seller when
due, and Seller will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and if
required by applicable Law, Buyer will, and will cause its Affiliates to, join
in the execution of any such Tax Returns and other documentation.

 

(b) Seller, upon request, shall use its reasonable efforts to provide or obtain
from any taxing authority any certificate or other document necessary to
mitigate, reduce or eliminate any Taxes (including additions thereto or interest
and penalties thereon) that otherwise would be imposed with respect to the
transactions contemplated in this Agreement.

 

(c) Seller shall be responsible for preparing and filing all Tax Returns of
Seller for any taxable year or period ending on or before the Effective Time
that are required to be filed after the Effective Time (“Pre-Closing Periods”).
Such Tax Returns will be prepared in a manner consistent with prior Tax Returns
of Seller to the extent permitted by applicable Law. Buyer shall have the right
to review and approve all Tax Returns (other than Income Tax Returns) with
respect to any Pre-Closing Period. Except as may be otherwise permitted by
applicable Law, for any Tax Return for a taxable period commencing prior to the
Effective Time and ending after the Effective Time (a “Straddle Period”), Buyer
shall be responsible for preparing and filing such Straddle Period Tax Returns,
subject to Seller’s reasonable review and approval. All Taxes (other than Income
Taxes) for Pre-Closing Periods and for any Straddle Period shall be payable by
Buyer or remitted to Seller for payment with any Tax Returns required to be
filed by Seller.

 

(d) Buyer and Seller agree to furnish or cause to be furnished to each other,
upon request, as promptly as practical, such information (including reasonable

 

12



--------------------------------------------------------------------------------

access to books and records, Tax Returns and Tax filings) and assistance as is
reasonably necessary for the filing of any Tax Return, the conduct of any Tax
audit, and for the prosecution or defense of any claim, suit or proceeding
relating to any Tax matter. Buyer and Seller shall cooperate with each other in
the conduct of any Tax audit or other Tax proceedings and each shall execute and
deliver such powers of attorney and other documents as are necessary to carry
out the intent of this Section 2.5. Any Tax audit or other Tax proceeding that
gives rise to a Loss subject to indemnification pursuant to Article 8 shall be
deemed to be a Third Person Claim subject to the procedures set forth in Article
8 of this Agreement.

 

(e) The Purchase Price of the Business shall be allocated as set forth on
Schedule 2.5. The Buyer and Seller hereby agree and acknowledge that such
allocation shall be made in accordance with Section 1060 of the Code and the
regulations thereunder, and agree to report such allocation for all Tax purposes
in a consistent manner and take no position contrary thereto.

 

2.6 Completion of Transfers.

 

(a) The entire beneficial interest in and to, and the risk of loss with respect
to, the Purchased Assets and the Assumed Liabilities, shall, regardless of when
legal title thereto shall be transferred to Buyer, pass to Buyer at Closing as
of the Effective Time. All operations of the Business shall be for the account
of Seller up to the Effective Time and shall be for the account of Buyer
thereafter. In the event legal title to any of the Purchased Assets or the
Assumed Liabilities is not transferred at Closing, Seller shall hold such
Purchased Assets or Assumed Liabilities as nominee for Buyer until completion of
such transfers.

 

(b) In the event that the legal interest in any of the Purchased Assets or the
Assumed Liabilities to be sold, assigned, transferred or conveyed pursuant to
this Agreement, or any claim, right or benefit arising thereunder or resulting
therefrom cannot be sold, assigned, transferred or conveyed hereunder as of the
Closing Date because any waiting or notice period has not expired or any
consents or approvals required for such sale, assignment, transfer or conveyance
have not been obtained or waived, then the legal interest in such Purchased
Assets or Assumed Liabilities shall not be sold, assigned, transferred or
conveyed unless and until such waiting or notice period shall have expired or
until approval, consent or waiver thereof is obtained. In such event, Seller
shall at its expense, and Buyer shall at its expense, use reasonable efforts to
cooperate in obtaining such consents, approvals or waivers as may be necessary
to complete such transfers as soon as practicable. Notwithstanding the forgoing,
to the extent a landlord or lessor, under a Material Contract, requires any
reasonable administrative, processing, expediting or legal fees to be paid in
connection with obtaining the consents or approvals for assignment required
under this Agreement, Seller shall pay any such fee. Except as set forth in
Schedule 6.2, the failure of Seller to obtain any required consents or approvals
prior to Closing shall not affect Buyer’s obligations to close under this
Agreement or to pay, or cause to be paid, the Purchase Price. Nothing in this
Agreement shall be construed as an attempt to assign to Buyer any legal interest
in any of the Purchased

 

13



--------------------------------------------------------------------------------

Assets or the Assumed Liabilities which, as a matter of law or by the terms of
any legally binding contract, engagement or commitment to which Seller is
subject, is not assignable without the consent of any other party, unless such
consent shall have been given.

 

(c) Pending the assignments, conveyances and transfers referred to in paragraph
(b), Seller shall hold any such non-assigned, non-conveyed and non-transferred
Purchased Assets or Assumed Liabilities for the benefit and at the risk of Buyer
and shall cooperate with Buyer in any lawful and reasonable arrangements
designed to provide the benefits of ownership thereof to Buyer.

 

(d) Buyer shall bear all costs and expenses associated with the assignment to
Buyer, and the recordation by Buyer, of the Intellectual Property Rights.

 

2.7 Further Assurances. From and after the Closing, the Parties shall do such
acts and execute such documents and instruments as may be reasonably required to
make effective the transactions contemplated hereby.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER AND CORNETT

 

Seller and Cornett hereby make the following representations and warranties,
each of which is true and correct on the date hereof and shall survive the
Closing and the transactions contemplated hereby to the extent set forth herein.

 

3.1 Existence and Power.

 

(a) Seller is a limited partnership duly organized and validly existing under
the laws of the State of Texas, and Seller has delivered to Buyer true, complete
and correct copies of its certificate of limited partnership and limited
partnership agreement, as currently in effect. Texas Wholesale Building
Materials, Inc., the predecessor in interest to Seller, was validly and
effectively converted into a limited partnership, the Seller, upon the filing of
the Articles of Conversion with the Texas Secretary of State effective as of
December 1, 2004. TWBM Partners, GP, the limited partner of Seller, is a general
partnership duly organized and validly existing under the laws of the State of
Texas. TWBM Management Company, LLC, the general partner of Seller, is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas.

 

(b) Seller has all requisite power and authority to own, lease and use its
assets and to transact the Business, and holds all authorizations, franchises,
licenses and permits required therefor and all such authorizations, franchises,
licenses and permits are valid and subsisting. Seller is duly licensed or
qualified to do business as a foreign limited partnership and is in good
standing in each jurisdiction where such license or qualification is required,
except for jurisdictions where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(c) Seller has the full power, authority and capacity to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

 

3.2 Valid and Enforceable Agreement; Authorization; Non-contravention.

 

(a) This Agreement has been duly executed and delivered by Seller and
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except that such enforcement may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and (ii)
general principles of equity.

 

(b) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized, approved and
ratified by all necessary action on the part of Seller.

 

(c) Except as set forth in Section 3.2(c) of the Disclosure Letter, Seller is
not a party to, subject to or bound by any Contract, Law or Order which does or
would (i) conflict with or be breached or violated or the obligations thereunder
accelerated or increased (whether or not with notice or lapse of time, or both)
by the execution, delivery or performance by Seller of this Agreement, or (ii)
prevent the carrying out of the transactions contemplated hereby. Except as set
forth on Section 3.2(c) of the Disclosure Letter, no permit, consent, waiver,
approval or authorization of, or declaration to or filing or registration with,
any Government or third party is required in connection with the execution,
delivery or performance of this Agreement by Seller or any of the Related
Agreements to which Seller is a party or the consummation by Seller of the
transactions contemplated hereby and thereby, except for any such permits,
consents, waivers, approvals, authorizations, declarations, filings or
registrations the failure of which to obtain would not have a Material Adverse
Effect. The transactions contemplated hereby will not result in the creation of
any Lien against Seller or any of its properties or assets.

 

3.3 Capitalization, Ownership and Subsidiaries.

 

(a) The partnership interests of Seller and the names, addresses and holdings of
the record holders thereof are set forth in Section 3.3(a) of the Disclosure
Letter. Such partnership interests constitute the only issued and outstanding
partnership interests of Seller. Except for Buyer’s rights pursuant to this
Agreement and except as set forth in Section 3.3 of the Disclosure Letter, (i)
there are no issued and outstanding (A) securities of Seller, or (B) warrants,
preemptive rights, other rights, or options with respect to any securities of
Seller, and (ii) Seller is not subject to any obligation to issue, sell,
deliver, redeem, or otherwise transfer, acquire or retire any of its securities.

 

(b) Except as set forth in Section 3.3 of the Disclosure Letter, Seller does not
have any subsidiaries and Seller does not directly or indirectly own or have any
capital stock or other equity interest in any Person.

 

15



--------------------------------------------------------------------------------

3.4 Financial Statements. Attached as Section 3.4 of the Disclosure Letter are
the Financial Statements. The Financial Statements were derived from the books
and records of Seller and (i) present fairly the financial position and results
of operations of Seller at the dates and for the periods indicated, and (ii)
have been prepared in accordance with GAAP; provided, however, that the
Financial Statements as of and for the periods ended September 30, 2004 and
December 31, 2004 are subject to normal year-end adjustments (which will not be
material individually or in the aggregate) and lack footnotes and other
presentation items.

 

3.5 Events Subsequent to December 31, 2003. Since December 31, 2003, except as
set forth in Section 3.5 of the Disclosure Letter, there has been no:

 

(a) change in the business or condition (financial or otherwise), operations,
results of operations or prospects of Seller other than changes in the Ordinary
Course (which changes have not, individually or in the aggregate, had a Material
Adverse Effect);

 

(b) damage, destruction or loss, whether covered by insurance or not, materially
affecting the tangible assets of Seller;

 

(c) loss or threatened loss of customer accounts of Seller, provided that, for
purposes of this Section 3.5(c), “threatened loss” shall not include negotiation
of terms of sale in the Ordinary Course;

 

(d) material adverse change in Seller’s relationship with any of the suppliers,
customers, distributors, lessors, licensors, licensees or other third parties
which are material to Seller;

 

(e) declaration, setting aside, or payment of any dividend or any distribution
(in cash or in kind) with respect to any securities of Seller;

 

(f) sale or direct or indirect redemption, purchase or other acquisition of
securities of Seller;

 

(g) increase in or commitment to increase compensation, benefits, or other
remuneration to or for the benefit of any employee, shareholder, partner,
director, officer, or agent of Seller, or any benefits granted under any Plan
with or for the benefit of any such employee, shareholder, director, officer, or
agent, except for increases in salary, wages or benefits in the Ordinary Course
with respect to employees other than those who are shareholders, partners,
officers or directors;

 

(h) transaction entered into or carried out by Seller in connection with the
Business, other than in the Ordinary Course or as contemplated by this
Agreement;

 

(i) borrowing or incurrence of any indebtedness (including letters of credit and
foreign exchange contracts), contingent or otherwise, by or on behalf of Seller,

 

16



--------------------------------------------------------------------------------

any endorsement, assumption, or guarantee of payment or performance of any such
indebtedness or any Liabilities of any other Person by or on behalf of Seller
other than in the Ordinary Course;

 

(j) change made with respect to Seller in its Tax or financial accounting or any
Tax election;

 

(k) grant of any Lien with respect to the Purchased Assets;

 

(l) transfer of any assets of Seller, other than (i) arm’s-length sales, leases,
or dispositions in the Ordinary Course and (ii) sales of products to Seller’s
employees consistent with past practice and in an aggregate amount not to exceed
$15,000;

 

(m) modification or termination of any material Contract or any material term
thereof except in the Ordinary Course;

 

(n) lease or acquisition of any capital assets by Seller except in the Ordinary
Course;

 

(o) loan or advance by Seller to any director, officer, employee or third party;
or

 

(p) commitment or agreement by Seller to do any of the foregoing items (e)
through (o).

 

3.6 Undisclosed Liabilities. To Seller’s Knowledge, Seller does not have any
Liabilities whatsoever, asserted or unasserted, liquidated or unliquidated,
accrued, absolute, contingent, or otherwise, and there is no basis for any claim
against Seller for any such Liability, except:

 

(a) as set forth as a liability on the Financial Statements or in Section 3.5 or
3.6 of the Disclosure Letter;

 

(b) as incurred in the Ordinary Course since the date of the most recent
Financial Statements, none of which has had or may reasonably be expected to
have a Material Adverse Effect; or

 

(c) for, to the extent such Liability arose in the Ordinary Course and is not
otherwise required to be set forth in a schedule hereto, performance and payment
obligations (but not liabilities for breach or violation) lawfully incurred
under arm’s-length Contracts for goods or services, none of which reasonably
would be expected to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

3.7 Taxes. Except as set forth in Section 3.7 of the Disclosure Letter:

 

(a) Seller has filed, or caused to be filed, on a timely basis all Tax Returns,
and such Tax Returns are true, correct and complete in all respects. Without
limiting the foregoing, none of the Tax Returns contains any position that is,
or would be, subject to penalties under section 6662 of the Code (or any
corresponding provisions of state, local or foreign Tax law). Seller has not
entered into any “listed transactions” as defined in Section 1.6011-4(b)(2) of
the Treasury Regulations, and Seller has properly disclosed all reportable
transactions as required by Section 1.6011-4 of the Treasury Regulations.

 

(b) Section 3.7 of the Disclosure Letter lists all Tax Returns for periods up to
the Closing Date (whether or not the period ends on such date) that have not
been filed on or before the Closing Date. Seller currently is not the
beneficiary of any extension of time within which to file any Tax Return.

 

(c) All Taxes due and owing by Seller (whether or not reflected on any Tax
Return) have been timely and fully paid and there are no grounds for the
assertion or assessment of additional Taxes against Seller or its assets.

 

(d) Seller has timely and properly withheld and paid all Taxes required to have
been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party,
including, but not limited to, amounts required to be withheld under Sections
1441 and 1442 of the Code, or any similar provision under foreign Law.

 

(e) Seller has filed or caused to be filed with the appropriate governmental
entity all unclaimed property reports required to be filed and has remitted to
the appropriate governmental entity all unclaimed property required to be
remitted.

 

(f) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) upon any assets of Seller.

 

(g) Seller is not a party to or bound by any Tax indemnity, Tax sharing or Tax
allocation agreement or arrangement.

 

(h) Seller (i) is not and never has been a member of an “affiliated group”
within the meaning of Section 1504 of the Code and (ii) does not have any
liability for the Taxes of any Person under Treasury Regulation Section 1.1502-6
(or similar provision of state, local or foreign Law) as a transferee or
successor, by contract or otherwise.

 

(i) Seller is not a party to or a partner in any joint venture, partnership or
other arrangement or Contract that could be treated as a partnership for federal
income tax purposes.

 

(j) Seller has not conducted business outside the States of Texas, Oklahoma and
Louisiana in a manner that would subject it to the income tax of a state

 

18



--------------------------------------------------------------------------------

other than Texas, Oklahoma or Louisiana. Seller does not have and has not had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the United States and such foreign country, or a
presence in a foreign country that could subject Seller to income tax in such
foreign country.

 

(k) No federal, state, local or foreign Tax audits or administrative or judicial
Tax proceedings are pending or being conducted with respect to Seller.

 

(l) Seller has not received from any federal, state, local or foreign Tax
authority (including jurisdictions where Seller has not filed a Tax Return) any
(i) notice indicating an intent to open an audit or other review; (ii) request
for information related to Tax matters; or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
Tax authority against Seller.

 

(m) Seller has not waived any statutes of limitation in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(n) True, correct and complete copies of all income Tax Returns, Tax examination
reports and statements of deficiencies assessed against, or agreed to with
respect to Seller for any of the last three years with the IRS (or any taxing
authority) have been delivered to Buyer.

 

(o) Seller is not a party to any agreement, Contract, arrangement or plan that
has resulted or would result in a payment that would not be fully deductible as
a result of Section 162(m) or Section 280G of the Code or any similar provision
of foreign, state, or local Law.

 

(p) None of the assets of Seller is property that Seller is required to treat as
being a “safe harbor lease” within the meaning of Section 168(f)(8) of the Code,
as in effect prior to amendment by the Tax Equity and Fiscal Responsibility Act
of 1982.

 

(q) None of the assets of Seller has been financed with or directly or
indirectly secures any debt the interest on which is Tax-exempt under Section
103(a) of the Code. Seller is not a borrower or guarantor of any outstanding
industrial revenue bonds, and is not a tenant, principal user or related person
to any principal user (within the meaning of Section 144(a) of the Code) of any
property that has been financed or improved with the proceeds of any industrial
revenue bonds.

 

(r) None of the assets of Seller is “tax-exempt use property” within the meaning
of Section 168(h) of the Code.

 

(s) Seller is not, and never has been, a United States real property holding
company within the meaning of Section 897(c)(1)(A)(ii) of the Code.

 

(t) Seller will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion

 

19



--------------------------------------------------------------------------------

thereof) ending after the Closing Date as a result of any (i) change in method
of accounting for a taxable period ending on or prior to the Closing Date; (ii)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date; (iii) installment sale or open
transaction disposition made on or prior to the Closing Date; or (iv) prepaid
amount received on or prior to the Closing Date.

 

3.8 Accounts Receivable. Set forth in Section 3.8 of the Disclosure Letter is a
list of all the accounts receivable of Seller and an aging schedule related
thereto, as of December 31, 2004. Such accounts receivable, together with any
accounts receivable arising between such date and the Closing Date
(collectively, the “Accounts Receivable”), are (to the extent not yet paid in
full) valid, genuine and existing and arose or will have arisen from bona fide
sales of products or services actually made in the Ordinary Course. Seller has
no knowledge of, and Seller has received no notice of, any counterclaim,
set-off, defense or Lien with respect to the Accounts Receivable. Seller has no
knowledge of any reason the Accounts Receivable will not be fully collectible.
No agreement for deduction, free goods, discount or deferred price or quantity
adjustment has been made with respect to any Accounts Receivable.

 

3.9 Inventories; Consignment. Except as set forth in Section 3.9 of the
Disclosure Letter, the inventory held by Seller at any location consists of a
quantity and quality usable and salable in the Ordinary Course, is not
physically damaged, previously used, obsolete, discontinued, “old” or “excess”
(as defined below), is merchantable and fit for its intended use, is in
compliance with all applicable Law, whether domestic or foreign, and is in
conformity with all applicable product registrations and specifications, subject
only to the reserve, if any, for inventory write-down set forth on the Financial
Statements. Except as set forth in Section 3.9 of the Disclosure Letter, Seller
does not hold any inventory or materials on consignment or have title to any
inventory or materials in the possession of others. As used in this Agreement,
“excess” inventory shall mean (A) with respect to products in existence more
than 24 months, the amount of inventory in excess of a 24-month supply based on
actual sales of such products over the preceding 12 months, (B) with respect to
products introduced within the last 24 months, the amount of such inventory in
excess of a 24-month supply based upon the forecasted sales for such products
during the six months following the Closing, which forecast has been prepared by
Seller in a commercially reasonable manner, and (C) with respect to special
order items, the amount of such items that either have not been sold within 60
days of their receipt or have been returned by customers of Seller. As used in
this Agreement, “old” inventory shall mean any SKU of inventory which has had no
movement for more than twelve (12) months.

 

3.10 No Breach of Law or Governing Document. Except as set forth in Section 3.10
of the Disclosure Letter, Seller is not in default under or in breach or
violation of any Law or the provisions of any material Government permit,
franchise or license, or any provision of its certificate of limited partnership
or its limited partnership agreement. Except as set forth in Section 3.10 of the
Disclosure Letter, Seller has not received any notice alleging such default,
breach or violation. Neither the execution of this Agreement nor the Closing
does or will constitute or result in any such default, breach or violation.

 

20



--------------------------------------------------------------------------------

3.11 Litigation. Except as set forth in Section 3.11 of the Disclosure Letter,
(a) there is no, and for the previous five years there has not been any material
suit, claim, litigation, proceeding (administrative, judicial, or in
arbitration, mediation or alternative dispute resolution), Government or grand
jury investigation, or other action (any of the foregoing, an “Action”) pending
or, to Seller’s knowledge, threatened, anticipated or contemplated against
Seller or involving the Business, any of its property, or any of its
shareholders, partners, directors, officers, agents, or other personnel in their
capacity as such which would have a Material Adverse Effect, including without
limitation any Action challenging, enjoining, or preventing this Agreement, or
the consummation of the transactions contemplated hereby; (b) Seller is not and
has not been subject to any Order other than Orders of general applicability
which would not have a Material Adverse Effect; and (c) Seller has not been
subject to or, to Seller’s knowledge, threatened to be subject to, and Seller
does not have Knowledge of any grounds for, any Action or Order relating to
personal injury, death, or property or economic damage arising from products
sold, licensed or leased and services performed by Seller.

 

3.12 Owned and Leased Real Property.

 

(a) Seller does not own any real property.

 

(b) Set forth in Section 3.12(b) of the Disclosure Letter is a description of
each lease (including without limitation the monthly lease payments and lease
term) under which Seller is the lessee of any real property (the “Leased Real
Property”). Seller has made available to Buyer a true, correct and complete copy
of each lease identified in Section 3.12(b) of the Disclosure Letter. The
premises or property described in such leases are presently occupied or used by
Seller as lessee under the terms of such leases. Except as set forth in Section
3.12(b) of the Disclosure Letter, all rentals due under such leases have been
paid and there exists no default by Seller or, to Seller’s knowledge, by any
other party to such leases under the terms of such leases and no event has
occurred which, upon passage of time or the giving of notice, or both, would
result in any event of default by Seller or, to Seller’s knowledge, by any other
party to such leases, or prevent Seller from exercising and obtaining the
benefits of any rights or options contained therein. Except as set forth in
Section 3.12(b) of the Disclosure Letter, Seller has all right, title and
interest of the lessee under the terms of said leases, free of all Liens other
than Permitted Liens and all such leases are valid and in full force and effect.

 

(c) All improvements located on, and the use presently being made of, the Real
Property comply with all applicable zoning and building codes, ordinances and
regulations and all applicable fire, environmental, occupational safety and
health standards and similar standards established by Law and the same use
thereof by Buyer following Closing will not result in any violation of any such
code, ordinance, regulation

 

21



--------------------------------------------------------------------------------

or standard. The present use and operation of the Real Property does not
constitute a non-conforming use and is not subject to a variance, although
Seller does have a permit for outdoor storage. To Seller’s Knowledge, there is
no proposed, pending or threatened change in any such code, ordinance,
regulation or standard which would adversely affect the Business of Seller.

 

(d) At and after the Closing, Buyer shall have the right to maintain or use such
Real Property, including the space, facilities or appurtenances outside the
building lines, whether on, over or under the ground, and to conduct such
activities thereon as maintained, used or conducted by Seller on the date hereof
and such right is not subject to revocation, unless Buyer fails to comply with
the terms of the respective leases on the Leased Real Property. At and after the
Closing, Buyer shall have all rights, easements and agreements necessary for the
use and maintenance of water, gas, electric, telephone, sewer or other utility
pipelines, poles, wires, conduits or other like facilities, and appurtenances
thereto, over, across and under the Real Property. No proceeding is pending or,
to Seller’s knowledge, threatened which could adversely affect the zoning
classification of the Real Property.

 

(e) There is no unpaid property Tax (except Taxes not yet due and payable), nor
is there any levy or assessment against the Real Property (except for Liens
relating to Taxes not yet due and payable), nor is there pending or, to Seller’s
knowledge, threatened any condemnation proceeding against the Real Property or
any portion thereof. No part of any improvements on the Real Property encroaches
upon any property adjacent thereto or upon any easement, nor is there any
encroachment or overlap upon the Real Property.

 

(f) Except as set forth in Section 3.12 of the Disclosure Letter, to Seller’s
knowledge, there is no condition affecting the Real Property or the improvements
located thereon which requires repair or correction to restore the same to
reasonable operating condition.

 

3.13 Title to Assets. Except as set forth in Section 3.13 of the Disclosure
Letter and with respect to leases set forth in Section 3.12 and Section 3.14 of
the Disclosure Letter, Seller has good and marketable title to and is the sole
and exclusive owner of all right title and interest in and to all of the
property used by it or necessary to conduct its Business, including in each case
all personal property reflected on the Financial Statements or acquired after
the date thereof (except any personal property subsequently sold in the Ordinary
Course), free and clear of all Liens, leases, options, covenants, conditions,
agreements, claims, restrictions and other encumbrances of every kind, and there
exists no restriction on the use or transfer of such property except for
Permitted Liens.

 

3.14 Personal Property Leases. Seller is not the lessor of any personal
property. Set forth in Section 3.14 of the Disclosure Letter is a description of
each lease (including without limitation the monthly lease payments, lease term
and description of

 

22



--------------------------------------------------------------------------------

the personal property) under which Seller is the lessee of any personal property
included in the Purchased Assets and the location of such property. Seller has
made available to Buyer a true, correct and complete copy of each lease
identified in Section 3.14 of the Disclosure Letter. The property described in
such leases is presently used by Seller as lessee under the terms of such
leases. Except as set forth in Section 3.14 of the Disclosure Letter, all
rentals due under such leases have been paid and there exists no default by
Seller or, to Seller’s knowledge, by any other party to such leases under the
terms thereof and no event has occurred which, upon passage of time or the
giving of notice, or both, would result in any event of default by Seller or, to
Seller’s knowledge by any other party to such leases, or prevent Seller from
exercising and obtaining the benefits of any rights or options contained
therein. Except as set forth in Section 3.14 of the Disclosure Letter, Seller
has all right, title and interest of the lessee under the terms of said leases,
free of all Liens other than Permitted Liens and all such leases are valid and
in full force and effect.

 

3.15 Necessary Property. The assets owned or leased by Seller constitute all of
the property and property rights used or necessary for the conduct of the
Business in the manner and to the extent presently conducted by Seller. There
exists no condition, restriction or reservation affecting the title to or
utility of such assets of Seller which would prevent Seller or Buyer from
utilizing such assets, or any part thereof, after the Closing to the same full
extent that Seller might continue to do so if the transactions contemplated
hereby did not take place.

 

3.16 Use and Condition of Property; Location. Except as set forth in Section
3.16 of the Disclosure Letter, all the assets of Seller are in good operating
condition and repair, subject to ordinary and normal wear and tear, as
reasonably required for their use as presently conducted or planned by Seller,
and conform to all applicable Laws, and no notice of any violation of any Law
relating to any of such property or assets has been received by Seller except
such as have been fully complied with. Except as set forth in Section 3.16 of
the Disclosure Letter, no property or assets of Seller, other than inventory,
are in the possession of others and Seller does not hold more than $25,000 of
property on consignment. All of the tangible property of Seller has been
maintained in accordance with normal industry practice and is suitable for the
purposes for which it is presently used.

 

3.17 Licenses and Permits. Except as set forth in Section 3.17 of the Disclosure
Letter, Seller possesses all licenses, permits and other authorizations and
approvals required for the conduct of the Business, and each such license or
permit is valid and in full force and effect and upon Closing Buyer will have
all right and authority to conduct its activities pursuant to such licenses and
permits. Seller is in compliance in all material respects with such licenses and
permits. No such license or permit has been, or to Seller’s Knowledge is
threatened to be, revoked, canceled, suspended or materially adversely modified.
Neither the execution of this Agreement nor the Closing do or will constitute or
result in a default under or violation of any such license or permit.

 

23



--------------------------------------------------------------------------------

3.18 Environmental Matters.

 

(a) Except as set forth in Section 3.18 of the Disclosure Letter, all
Environmental Property, all current or, to the Knowledge of Seller, previous
conditions on and uses of the Environmental Property, and all current or
previous ownership or operation by Seller and, to Seller’s Knowledge, by prior
owners (other than Affiliates of Seller) of the Environmental Property
(including without limitation transportation and disposal of Hazardous Materials
by or for Seller) comply and have at all times complied with, and do not cause,
have not caused, and will not cause liability to be incurred by Seller under any
Environmental Law. Seller is not in violation of and has not violated any
Environmental Law.

 

(b) Except as set forth in Section 3.18 of the Disclosure Letter, Seller has
obtained and is in compliance with all necessary Environmental Permits, and no
deficiencies have been asserted by any Government or authority with respect to
such items.

 

(c) Except as set forth in Section 3.18 of the Disclosure Letter, there has been
no spill, discharge, leak, leaching, emission, migration, injection, disposal,
escape, dumping, or release of any kind on, beneath, above, or into the
Environmental Property or into the environment surrounding the Environmental
Property of any Hazardous Materials, which has resulted in contamination in
excess of applicable federal, state or local limits or could require remediation
under any Environmental Law.

 

(d) Seller is not a treatment storage disposal facility as defined under the
Resource Conservation and Recovery Act. Except as set forth in Section 3.18 of
the Disclosure Letter, there are and have been no (i) Hazardous Materials
stored, disposed of, generated, manufactured, refined, transported, produced or
treated at, upon or from the Environmental Property, or (ii) asbestos fibers or
materials or polychlorinated biphenyls or underground storage tanks on or
beneath the Environmental Property.

 

(e) Except in the Ordinary Course, no expenditure will be required in order for
Buyer to comply with any Environmental Laws in effect at the time of the Closing
in connection with the operation or continued operation of the Business on the
Environmental Property in a manner consistent with the current operation thereof
by Seller.

 

(f) Except as set forth in Section 3.18 of the Disclosure Letter, there never
has been pending or, to Seller’s knowledge, threatened against Seller or to
Seller’s knowledge, any other Person to the extent that such other Person from
time to time has owned, leased, occupied or conducted operations on the
Environmental Property, any civil, criminal or administrative action, suit,
summons, citation, complaint, claim, notice, demand, request, judgment, order,
lien, proceeding, hearing, study, inquiry or investigation based on or related
to an Environmental Permit or an Environmental Law.

 

24



--------------------------------------------------------------------------------

(g) Except as set forth in Section 3.18 of the Disclosure Letter, Seller has not
transported or arranged for the transportation of any Hazardous Materials to any
location which is: (i) listed on, or proposed for listing on, the EPA’s National
Priorities List published at 40 CFR Part 300 or on any similar state list; or
(ii) the subject of any regulatory action which may lead to claims against
Seller for damages to natural resources, personal injury, clean-up costs or
clean-up work.

 

(h) Except as set forth in Section 3.18 of the Disclosure Letter, neither
Seller, nor to the Seller’s Knowledge any other Person to the extent that such
other Person from time to time has owned, leased, occupied or conducted
operations on the Environmental Property, has ever received from any Person any
notice of, or has any knowledge of, any past, present or anticipated future
events, conditions, circumstances, activities, practices, incidents, actions,
agreements or plans that could: (i) interfere with, prevent, or increase the
costs of compliance or continued compliance with any Environmental Permits or
any renewal or transfer thereof or any Environmental Law; (ii) make more
stringent any restriction, limitation, requirement or condition under any
Environmental Law or any Environmental Permit in connection with the operations
on the Environmental Property; or (iii) give rise to any Liability, loss or
expense, or form the basis of any civil, criminal or administrative action,
suit, summons, citation, complaint, claim, notice, demand, request, judgment,
order, lien, proceeding, hearing, study, inquiry or investigation involving the
Environmental Property or Seller, based on or related to an Environmental Permit
or an Environmental Law or to the presence, manufacture, generation, refining,
processing, distribution, use, sale, treatment, recycling, receipt, storage,
disposal, transport, handling, emission, discharge, release or threatened
release of any Hazardous Materials.

 

3.19 Contracts and Commitments.

 

(a) Except as set forth in Section 3.19(a) of the Disclosure Letter, Seller is
not a party to or otherwise obligated under any of the following Contracts
(“Material Contracts”), whether written or oral:

 

(i) any Contract providing for the sale of products or the provision of
services, with a term in excess of one (1) year, by Seller to any other Person,
other than such Contracts that provide for payments, in the aggregate of less
than $10,000;

 

(ii) any Contract (or group of related Contracts) for the purchase of raw
materials, commodities, supplies, products, or other personal property, or for
the receipt of services, the performance of which will extend over a period of
more than 1 year, or involve consideration in excess of $50,000;

 

(iii) any Contract providing for an expenditure by Seller for the purchase or
sale of real property;

 

25



--------------------------------------------------------------------------------

(iv) any Contract, bid or offer to sell products or to provide services to third
parties which (A) Seller knows is at a price which would result in a net loss on
the sale of such products or provision of such services or (B) contains terms or
conditions which Seller cannot reasonably expect to satisfy or fulfill in all
material respects;

 

(v) any purchase commitment for materials, supplies, component parts or other
items or services in excess of the normal, ordinary, usual and current
requirements of Seller or at a price in excess of the current reasonable market
price at the time of such commitment;

 

(vi) any Contract pursuant to which Seller is the lessor or sublessor of, or
permits any third party to operate, any real or personal property;

 

(vii) any revocable or irrevocable power of attorney granted to any Person, for
any purpose whatsoever;

 

(viii) any loan or financing agreement, capitalized lease arrangement (other
than as set forth in Section 3.14 of the Disclosure Letter), indenture,
promissory note, conditional sales agreement, mortgage, security agreement,
pledge, letter of credit arrangement, guarantee, endorsement, assumption,
indemnity, surety, foreign exchange contract, accommodation or other similar
type of agreement;

 

(ix) any arrangement or other agreement which involves (i) a sharing of profits
or (ii) any joint venture, partnership or similar agreement or arrangement;

 

(x) any sales agency, sales representation, consultant, distributorship or
franchise agreement that is not terminable without penalty within 60 days;

 

(xi) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its current or former directors, officers, and employees;

 

(xii) any collective bargaining agreement;

 

(xiii) any Contract for the employment of any individual on a full-time,
part-time, consulting, or other basis or providing severance benefits;

 

(xiv) any Contract providing for the payment of any cash or other benefits upon
the sale or change of control of Seller or a substantial portion of its assets;

 

26



--------------------------------------------------------------------------------

(xv) any Contract prohibiting competition, prohibiting Seller from freely
engaging in any business anywhere in the world, or prohibiting the disclosure of
trade secrets or other confidential or proprietary information;

 

(xvi) any Contract or commitment not made in the Ordinary Course, including
without limitation any Contract pursuant to which Seller has acquired or
disposed of, or has agreed to acquire or dispose of, any securities, business
unit, product line or the like; or

 

(xvii) any other Contract under which the consequences of a default or
termination could have a Material Adverse Effect.

 

(b) Seller has not received any notice of any intention to terminate, repudiate
or disclaim any Material Contract.

 

3.20 Validity of Contracts. Each of the Material Contracts is a valid, binding
and enforceable obligation of Seller and, to Seller’s knowledge, the other
parties thereto, in accordance with its terms and conditions, except that such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting or relating to enforcement of creditors’ rights
generally and general equitable principles. Except as indicated in Section 3.20
of the Disclosure Letter, (x) Seller is not, (y) to the extent it would create a
current or future liability of Buyer and/or Seller, Seller has not been, and (z)
to Seller’s knowledge, no other party to a Material Contract is, in material
breach or violation of or default under any Material Contract, and no event has
occurred that, with the passage of time or the giving of notice, or both, would
constitute, and neither the execution of this Agreement nor the Closing
hereunder do or will constitute or result in, such a breach, violation or
default on the part of any party thereto, cause the acceleration of any
obligation of Seller or any other party thereto, or the creation of a Lien upon
any assets of Seller, or require any consent thereunder. Seller has made
available to Buyer a true, complete and accurate copy of each Material Contract.

 

3.21 Intellectual Property. Section 3.21 of the Disclosure Letter sets forth the
registered Intellectual Property of Seller and accurately identifies, where
applicable, one or more of the following for each item of registered
Intellectual Property: filing date, issue date, classification of invention or
goods or services covered, country of origin, licensor, license date and
licensed subject matter. Except as set forth in Section 3.21 of the Disclosure
Letter:

 

(a) Seller is the sole and exclusive owner of, and has the unrestricted right to
use, the Intellectual Property, free and clear of all Liens, and all such items
are valid and subsisting;

 

(b) The Intellectual Property is valid and enforceable and encompasses all
proprietary rights necessary or desirable for the operation of Seller as
presently conducted and as proposed to be conducted;

 

27



--------------------------------------------------------------------------------

(c) There has been no claim made or, to Seller’s knowledge, threatened, against
Seller asserting the invalidity, misuse or unenforceability of any of the
Intellectual Property or challenging Seller’s right to use or ownership of any
of the Intellectual Property, and there are no valid grounds for any such claim
or challenge;

 

(d) No loss of any of the Intellectual Property is pending, reasonably
foreseeable or, to Seller’s knowledge, threatened;

 

(e) The consummation of the transactions contemplated by this Agreement will not
alter, impair or extinguish Seller’s rights in and to any of the Intellectual
Property;

 

(f) Seller has not given indemnification to any third party in connection with
any item of Intellectual Property;

 

(g) Except as set forth in Section 3.21 of the Disclosure Letter, there exists
no restriction on Seller’s use of the Intellectual Property, or on the transfer
of any rights of Seller in and to any of the Intellectual Property;

 

(h) Seller has the right to use each item of Intellectual Property without
obligations to third parties except as disclosed in Section 3.21 of the
Disclosure Letter;

 

(i) The conduct of the Business and operations of Seller and the ownership,
assembly, purchase, sale, marketing, licensing and use of Seller’s products do
not contravene, conflict with, violate or infringe upon any patent, trademark,
service mark, copyright or other intellectual property right of a third party or
the terms of any license with respect thereto, and no proprietary information or
trade secret has been misappropriated by Seller from any third party; and

 

(j) The Intellectual Property and Seller’s products are not subject to a current
claim of infringement, interference or unfair competition or other claim and, to
Seller’s knowledge, the Intellectual Property is not being infringed upon or
violated by any third party.

 

3.22 Insurance. Seller has at all times since January 1, 2004 maintained
insurance as required by Law or under any Contract to which Seller is or has
been a party, including without limitation general comprehensive liability,
unemployment and workers’ compensation coverage. Section 3.22 of the Disclosure
Letter sets forth the insurance maintained by Seller, together with the amount
of coverage for each policy, the premium due dates and the dates of last payment
and clearly indicates which of such insurance policies are claims-made policies
and which of such policies are occurrence-based policies. To Seller’s Knowledge,
the policies described evidence insurance in such amounts and against such risks
and losses as are generally maintained with respect to comparable companies and
properties. All of such insurance policies are in full force and effect (with
respect to the applicable coverage periods), and Seller is not in default with
respect to any of its obligations under any of such insurance policies.

 

28



--------------------------------------------------------------------------------

3.23 Employees, Officers, Partners, Directors and Consultants.

 

(a) Section 3.23(a) of the Disclosure Letter contains a complete and accurate
list of the following information for each employee of Seller, including each
employee on leave of absence or layoff status: name, job title, current
compensation paid or payable, any change in compensation since January 1, 2004,
and vacation accrued.

 

(b) Set forth in Section 3.23(b) of the Disclosure Letter is a list of: (i) all
current partners of Seller, (ii) all current officers (with office held) of
Seller, (iii) all current paid consultants to Seller, and (iv) all retirees and
terminated employees of Seller for whom Seller has any benefits responsibility
or other continuing or contingent obligation, together with the current rate of
compensation and benefits (if any) payable, and paid vacation time owing, to
such person and any incentive or bonus payments.

 

(c) Except as set forth in Section 3.23(c) of the Disclosure Letter, Seller is
not indebted to any partner, shareholder, director, officer, employee or agent
of Seller, except for amounts due as normal salaries, wages, employee benefits
and bonuses, and in reimbursement of ordinary expenses on a current basis, as
set forth in Sections 3.23(a) and (b) of the Disclosure Letter.

 

(d) Except as set forth in Section 3.23(d) of the Disclosure Letter, no partner,
officer, director, employee or consultant of Seller is indebted to Seller except
for advances for ordinary business expenses on a basis consistent with past
practices.

 

(e) All payments to agents, consultants and others made by Seller have been in
payment of bona fide fees and commissions and not as bribes, kickbacks or as
otherwise illegal payments. All such payments have been made directly to or for
the account of the parties providing the goods or services for which such
payments were made, and no such payment has been paid in a manner intended to
avoid currency controls or any party’s Tax reporting or payment obligations.
Seller has properly and accurately reflected on its books and records: (i) all
compensation paid to and perquisites provided to or on behalf of its agents and
employees; and (ii) all compensation and perquisites that are due and payable to
such persons, but which have not been paid or provided as of the Closing Date.
Such compensation and perquisites have been properly and accurately reflected in
the Financial Statements, records or Government filings of Seller, to the extent
required by Law.

 

(f) Except as set forth in Section 3.23(f) of the Disclosure Letter, no former
or current employee or current or former officer, director or partner of Seller
is a party to, or is otherwise bound by, any agreement or arrangement, including
any confidentiality, non-competition or proprietary rights agreement, between
such employee, officer, director or partner and any other Person that in any way
adversely affected,

 

29



--------------------------------------------------------------------------------

affects or may affect (i) the performance of his or her duties as an employee,
officer, director or partner of Seller, or (ii) the ability of Seller or Buyer
to conduct the Business. To Seller’s knowledge, no director, officer, partner or
other current and active employee of Seller intends to terminate his or her
employment with Seller.

 

3.24 Bank Accounts of Seller. Set forth in Section 3.24 of the Disclosure Letter
is a list of the locations and numbers of all bank accounts, investment accounts
and safe deposit boxes maintained by Seller, together with the names of all
persons who are authorized signatories or have access thereto or control
thereunder.

 

3.25 Transactions with Related Persons; Affiliates. Except as set forth in
Section 3.25 of the Disclosure Letter, Seller has no Affiliates. Except as set
forth in Section 3.25 of the Disclosure Letter, Seller has no Liabilities,
contractual or otherwise, owed to or owing from, directly or indirectly, Seller
or any Affiliate of Seller. Except as set forth in Section 3.25 of the
Disclosure Letter, neither Seller nor any director, officer, or Affiliate of
Seller has any financial interest, direct or indirect, in any supplier or
customer of, or other business which has any transactions or other business
relationship with, Seller.

 

3.26 Labor Matters. Except as set forth in Section 3.26 of the Disclosure
Letter:

 

(a) Seller is not a party to or bound by any collective bargaining, works
council, union representation or similar agreement or arrangement;

 

(b) There is no controversy existing, pending or, to Seller’s Knowledge,
threatened with any association or union or collective bargaining representative
of the employees of Seller;

 

(c) There is no charge or complaint relating to unfair labor practices pending
against Seller, nor is there any labor strike, work stoppage, material grievance
or other labor dispute pending or, to Seller’s Knowledge, threatened against
Seller;

 

(d) Seller is not engaging and has not engaged in any unfair labor practice;

 

(e) To Seller’s Knowledge, no right of representation exists respecting the
employees of Seller;

 

(f) No collective bargaining agreement is currently being negotiated and no
organizing effort is currently being made with respect to the employees of
Seller;

 

(g) No current or former employee of Seller has any claim against Seller on
account of or for (i) overtime pay, other than overtime pay for the current
payroll period, (ii) wages or salary (excluding current bonus accruals and
amounts accruing under pension and profit sharing plans) for any period other
than the current

 

30



--------------------------------------------------------------------------------

payroll period, (iii) vacation, time off or pay in lieu of vacation or time off,
other than that earned in respect of the current fiscal year or of the
employee’s period of service with Seller, or (iv) any violation of any Law
relating to minimum wages or maximum hours of work;

 

(h) No claim has been made that remains outstanding for breach of any contract
of employment or for services or for severance or redundancy payments or
protective awards or for compensation for unfair dismissal or for failure to
comply with any Law concerning employment rights or in relation to any alleged
discrimination actionable under any Law or for any other Liability accruing from
the termination or variation of any contract of employment or for services, nor
is Seller aware that any such claim has been threatened or is pending;

 

(i) There is no contract of service in force between Seller and any of its
partners, directors, officers or employees which is not terminable by Seller
without compensation on less than three months’ notice given at any time or
which provides for compensation specifically in connection with the transactions
contemplated by this Agreement. There are no consultancy or management services
agreements in existence between Seller and any other Person;

 

(j) With respect to each person employed by Seller, (i) Seller hired such person
in compliance with the IRCA; and (ii) Seller has complied with all recordkeeping
and other regulatory requirements under IRCA; and

 

(k) Seller has complied with any and all obligations arising under the Worker
Adjustment and Retraining Notification Act.

 

3.27 Employee Benefit Matters.

 

(a) Disclosure. Set forth in Section 3.27(a) of the Disclosure Letter is a
complete list of all of the Plans of Seller.

 

(b) Valid Obligations. Each Plan and related trust agreement, annuity contract
or other funding instrument is legal, valid and binding and in full force and
effect, and there are no defaults thereunder.

 

(c) Compliance with Applicable Law. Except as set forth in Section 3.27(c) of
the Disclosure Letter, to Seller’s Knowledge, each Plan and related trust
agreement, annuity contract or other funding instrument complies with and has
been administered, operated and maintained in compliance with its terms, and
Seller has no direct or indirect Liability under the requirements provided by
any and all statutes, orders or Governmental rules or regulations, including but
not limited to ERISA, COBRA, HIPAA and the Code, and applicable to a Plan. With
respect to each Plan, no prohibited transactions (as defined in ERISA Section
406 or Code Section 4975) and no violations of ERISA Section 407 for which an
applicable statutory or administrative exemption does not exist have occurred.
Any employee training and participant or other notices required

 

31



--------------------------------------------------------------------------------

by ERISA, HIPAA, COBRA, the Code or any other state or federal Law or any ruling
or regulation of any state or federal administrative agency with respect to each
Plan have been appropriately and timely given.

 

(d) Claims/Liability. Except as set forth in Section 3.27(d) of the Disclosure
Letter, there is no pending or threatened legal action, proceeding or
investigation, suit, grievance, arbitration or other manner of litigation, or
claim against or involving any Plan and no facts exist that would give rise to
any legal action, proceeding or investigation, suit, grievance, arbitration or
other manner of litigation, or claim, other than routine claims for benefits.
Neither Seller nor any of its partners, directors, officers, employees or any
plan fiduciary has any Liability for failure to comply with ERISA, HIPAA, COBRA
or the Code for any action or failure to act in connection with the
administration or investment of any Plan. Seller has no Liability by virtue of
its being a member of a controlled group with a Person who has Liability under
the Code or ERISA.

 

(e) Contributions/Premiums. All contributions with respect to the Plans for all
periods ending prior to the Closing Date (including periods from the first day
of the current plan year to the Closing Date), that were due and payable prior
to the Closing Date, will be made prior to the Closing Date by Seller and all
members of the controlled group in accordance with past practice and the
recommended contribution in the applicable actuarial report. Seller has no
Knowledge that any contributions to the Plans have not been made on a timely
basis in accordance with ERISA and the Code. All insurance premiums (including
premiums to the PBGC) have been paid in full, subject only to normal
retrospective adjustments in the ordinary course, with regard to the Plans for
policy years or other applicable policy periods ending on or before the Closing
Date.

 

(f) Terminated Plans. Except as set forth in Section 3.27(f) of the Disclosure
Letter, Seller has not terminated or taken action within the last six taxable
years to terminate (in part or in whole) any employee benefit plans as defined
in ERISA Section 3(3). All employee benefit plan terminations have been carried
out in accordance with all provisions of Law and any rulings or regulations of
any administrative agency, including, without limitation, all applicable
reporting and other provisions of the Code and ERISA and with respect to the
PBGC. Seller has no Liability to, and has not received notice alleging Liability
from, any Person, including without limitation the PBGC, any other Government
agency or any participant in or beneficiary of any employee benefit plan, nor is
Seller liable for any excise, income or other tax or penalty as a result of or
in connection with such termination. Seller has obtained a favorable
determination letter from the IRS, true, complete and correct copies of which
have been delivered to Buyer, and with respect to each Pension Plan subject to
the jurisdiction of the PBGC, has not received a notice of non-compliance from
the PBGC with respect to the termination of each of such pension plans as
defined in ERISA Section 3(2). The favorable determination letters and PBGC
approval were received after full and accurate disclosure by Seller of all
material facts to the appropriate Government agencies.

 

32



--------------------------------------------------------------------------------

(g) MultiEmployer Plans. Seller has never made any contributions to any
multiemployer-employer plan (as defined in ERISA Section 3(37) or 4001(a)(3)),
Seller has never been a member of a controlled group which contributed to any
such plan, and Seller has never been under common control with an employer which
contributed to any such plan.

 

3.28 Discrimination and Occupational Safety and Health. Except as set forth in
Section 3.28 of the Disclosure Letter, no person has any claim or, to Seller’s
knowledge, any basis for any Action against, and no claim is pending or, to
Seller’s knowledge, threatened against, Seller arising out of any Law relating
to discrimination in employment or employment practices or occupational safety
and health standards.

 

3.29 Product and Service Warranties. Set forth in Section 3.29 of the Disclosure
Letter are the standard forms of product and service warranties and guarantees
used by Seller and copies of all other outstanding product and service
warranties and guarantees, other than those provided directly by the original
manufacturers or service providers. No oral product or service warranties or
guaranties have been authorized or made containing terms less favorable to
Seller than the terms of the forms of product and service warranties and
guarantees set forth in Section 3.29 of the Disclosure Letter. Except as set
forth in Section 3.29 of the Disclosure Letter, since January 1, 2001, no
product or service warranty or similar claims have been made against Seller
except routine claims as to which, in the aggregate, losses and expenses in
respect of service costs and repair or replacement of merchandise have not had
and will not have a Material Adverse Effect.

 

3.30 Product Liability Claims. Except as set forth in Section 3.30 of the
Disclosure Letter, since January 1, 2001, Seller has not received notice or
information as to any claim or allegation of personal injury, death, or property
or economic damages, any claim for punitive or exemplary damages, any claim for
contribution or indemnification, or any claim for injunctive relief in
connection with any services provided or products manufactured, sold,
distributed or otherwise put in commerce by or in connection with any service
provided by Seller or its employees. Section 3.30 of the Disclosure Letter
accurately and completely describes all such claims, together in each case with
the date such claim was made, the amount claimed, the disposition or status of
such claim (including settlement or judgment amount), and the amount of
attorney’s fees incurred in connection with such claim. Seller has no Liability
(and there is no basis for any present or future action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand against any of them
giving rise to any Liability) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any product
manufactured, sold, distributed or otherwise put in commerce by Seller. Seller
has not ever maintained “occurrence based” product liability insurance.

 

3.31 Customers and Suppliers. Section 3.31 of the Disclosure Letter sets forth a
true, complete and correct list of customers of Seller representing at least 80%
of Seller’s net sales, and suppliers of Seller representing at least 80% of
Seller’s purchases,

 

33



--------------------------------------------------------------------------------

by dollar volume of sales and purchases, respectively, for the year ended
December 31, 2003 and the year ended December 31, 2004. To Seller’s knowledge,
no supplier of Seller (including those listed in Section 3.31 of the Disclosure
Letter) intends to stop, or decrease the rate of, or materially increase the
price of, supplying materials, products or services to Seller. To Seller’s
knowledge, no customer of Seller (including those listed in Section 3.31 of the
Disclosure Letter) intends to stop, or decrease the rate of, buying materials,
products or services from Seller.

 

3.32 Books and Records; Financial and Operational Controls.

 

(a) True, correct and complete copies of the books of account, stock record
books, minute books, bank accounts, and other corporate and partnership records
of Seller have been made available to Buyer and such books and records have been
maintained in accordance with good business practices. The minute book of Seller
contains accurate and complete records of all meetings of, and corporate and
partnership action taken by, the shareholders, the partners, the Board of
Directors, and committees of the Board of Directors of Seller, and no meeting of
any such shareholders, partners, Board of Directors, or committee has been held
for which minutes or written consents have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of Seller or its attorney.

 

(b) Seller uses commercially reasonable efforts to establish proper and adequate
internal accounting and operational controls which provide reasonable assurance
that (i) transactions are executed with management’s authorization; (ii)
transactions are recorded as necessary to permit preparation of the financial
statements of Seller and to maintain accountability for Seller’s assets; (iii)
access to Seller’s assets is permitted only in accordance with management’s
authorization; (iv) the reporting of Seller’s assets is compared with existing
assets at regular intervals; and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.

 

3.33 Guarantees. Except as set forth in Section 3.33 of the Disclosure Letter,
Seller is not a guarantor, indemnitor, surety or accommodation party or
otherwise liable for any indebtedness of any other Person, except as endorser of
checks received and deposited in the Ordinary Course.

 

3.34 Brokers, Finders. Except as set forth in Section 3.34 of the Disclosure
Letter, no finder, broker, agent or other intermediary, acting on behalf of
Seller or Cornett, is entitled to a commission, fee or other compensation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

 

3.35 Disclosure. No representation or warranty by Seller in this Agreement, the
Disclosure Letter, or any Exhibit or Schedule referred to herein or in any
agreement to be

 

34



--------------------------------------------------------------------------------

delivered hereunder, and no statement, certificate or other information
furnished to Buyer by or on behalf of Seller pursuant hereto or thereto,
contains any untrue statement of a material fact or any omission of a material
fact necessary to make the respective statements contained herein and therein,
in the light of the circumstances under which the statements were made, not
misleading.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby makes the following representations and warranties, each of which
is true and correct on the date hereof and shall survive the Closing Date and
the transactions contemplated hereby to the extent set forth herein.

 

4.1 Existence and Power.

 

(a) Buyer is a limited partnership, duly organized and validly existing under
the laws of the State of Texas.

 

(b) Buyer has all requisite limited partnership power and authority to own,
lease and use its assets and to transact the business in which it is engaged,
and holds all authorizations, franchises, licenses and permits required
therefor. Buyer is duly licensed or qualified to do business as a foreign
limited partnership and, where such status is recognized, is in good standing in
each jurisdiction where such license or qualification is required except for
jurisdictions where the failure to be so qualified would not have a material
adverse effect on Buyer.

 

(c) Buyer has the limited partnership power to enter into this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby.

 

(d) Buyer is not a party to, subject to or bound by any Contract, Law or Order
which would (i) be breached or violated or its obligations thereunder
accelerated or increased (whether or not with notice or lapse of time, or both)
by the execution or delivery by Buyer of this Agreement or the performance by
Buyer of the transactions contemplated by this Agreement, or (ii) prevent the
carrying out of the transactions contemplated hereby. Except for consents of
Buyer’s lenders as required under Buyer’s bank credit facility and as otherwise
provided for herein, no waiver or consent of any third person or governmental
authority is required for the execution of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated hereby.

 

4.2 Valid and Enforceable Agreement; Authorization; Non-Contravention. This
Agreement constitutes a legal, valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (ii) general principles of equity. The
execution and delivery of this Agreement and the consummation of the
transactions

 

35



--------------------------------------------------------------------------------

contemplated hereby have been duly authorized, approved and ratified by all
necessary action on the part of Buyer. Buyer has full authority to enter into
and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby.

 

4.3 Brokers, Finders. No finder, broker, agent or other intermediary, acting on
behalf of Buyer, is entitled to a commission, fee or other compensation in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

 

ARTICLE 5

ADDITIONAL COVENANTS OF THE PARTIES

 

5.1 Confidentiality. Buyer acknowledges that, in the course of its investigation
of Seller, Buyer and its representatives have and will become aware of
confidential information and documents of Seller, and that its use of such
confidential information and documents, or communication of such information to
third parties, could be detrimental to Seller. Buyer covenants that prior to
Closing all information and documents concerning Seller reviewed by Buyer or its
representatives in connection with this Agreement or the transactions
contemplated hereby shall be maintained in confidence and shall not be disclosed
or used by Buyer or its representatives without Seller’s prior written consent,
unless Buyer can demonstrate that such information is (i) otherwise publicly
available, (ii) required to be disclosed pursuant to judicial order, regulation
or Law, or (iii) required to be disclosed by the rules of a securities exchange
on which Buyer may from time to time be listed. In the event that Buyer or any
of its representatives becomes legally compelled to disclose any such
information or documents referred to in this paragraph, Buyer shall, to the
extent reasonably practicable, provide Seller with prompt written notice before
such disclosure, sufficient to enable Seller either to seek a protective order,
at its expense, or another appropriate remedy preventing or prohibiting such
disclosure or to waive compliance with the provisions of this Section5.1, or
both. With respect to information and documents related to Seller, at Seller’s
request, in the event that the Closing shall not occur, or as soon as
practicable following termination of this Agreement, (i) Buyer shall, and shall
cause its representatives to, promptly destroy all information and documents
concerning Seller (including any copies thereof or extracts therefrom); (ii) an
officer of Buyer shall certify to Seller that such destruction has occurred; and
(iii) Buyer shall and shall cause its representatives to keep confidential and
not use any such information or documents unless required to disclose such
information or documents pursuant to judicial order, regulation or Law.

 

5.2 Conduct of Business Until Closing. Except as otherwise provided in this
Agreement, or as Buyer may otherwise consent to in writing (which consent shall
not be unreasonably withheld), on and after the date hereof and prior to the
Closing Date, Cornett shall cause Seller to and Seller shall:

 

(a) not enter into discussions or effect any transactions relating to the
disposition of any material part of the assets of Seller, other than in the
Ordinary Course;

 

36



--------------------------------------------------------------------------------

(b) (i) conduct the business, operations, activities and practices of Seller in
the Ordinary Course, (ii) use reasonable efforts to preserve Seller’s current
business organization and existing business relationships, and (iii) maintain
Seller’s property, including the Real Property, in substantially the condition
currently existing, normal wear and tear excepted;

 

(c) not increase the compensation payable or to become payable to, any
management employee, except increases in compensation as may be required by
existing executive and employee compensation plans, mandated by Law or
consistent with past practices in the Ordinary Course (which includes
distributions to those persons who are employees as well as equity holders of
the Seller, as a result of the former S-corporation status of Seller);

 

(d) neither (i) merge with or into, consolidate with or acquire all or
substantially all of the stock or assets of any other Person; (ii) change the
overall character of the business, operations, activities and practices of
Seller in any material way; (iii) enter into, terminate or amend in any material
respect any Material Contract (except to the extent necessary to obtain any
consents for transfer contemplated by this Agreement); nor (iv) except in the
Ordinary Course, sell, lease or grant any option to sell or lease, give a
security interest in or otherwise create any Lien (other than a Permitted Lien)
on any of the assets of Seller;

 

(e) not make any individual commitment or agreement for capital expenditures;

 

(f) not sell, license or transfer any Intellectual Property other than in the
Ordinary Course;

 

(g) not pay, discharge, settle or satisfy any material claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction of liabilities or
obligations approved (either in writing or verbally) in advance by Buyer’s Chief
Financial Officer, or waive any material benefits of, or agree to modify any
material confidentiality, standstill, non- solicitation or similar agreement to
which Seller is a party;

 

(h) not create or issue or grant any option or other right to subscribe,
purchase or redeem any of its securities;

 

(i) not enter into any binding agreement or arrangement with the IRS (or any
similar Tax authority), with respect to Seller, which relates to any period or
periods after the Effective Time;

 

37



--------------------------------------------------------------------------------

(j) use its reasonable efforts to comply with all applicable Laws affecting or
relating to Seller; and

 

(k) not enter into any agreement (conditional or otherwise) to do any of the
foregoing.

 

5.3 Employees of Seller.

 

(a) Offer of Employment. Buyer will offer or will cause one of its Affiliates to
offer employment, effective at the Effective Time, to each of the Employees,
provided that during continued employment with the Buyer each such Employee has
successfully passed a drug screening test to the reasonable satisfaction of the
Buyer (the “Transferred Employees”). Notwithstanding anything in this Agreement
or otherwise to the contrary, the Buyer shall have no obligation to employ any
Transferred Employee other than on an “at will” basis. Prior to the Closing
Date, Seller shall provide reasonable access to the Transferred Employees, and,
to the extent permitted by applicable law, such information regarding the
Transferred Employees as is contained in personnel records.

 

(b) Indemnity Relating to Employment Matters. Seller hereby agrees to indemnify
Buyer and each of Buyer’s Affiliates and to defend and hold Buyer and each of
Buyer’s Affiliates harmless from and against any and all losses (including but
not limited to reasonable attorneys’ fees and other costs of defense incurred in
any action) arising out of or with respect to any Seller employees with respect
to events arising before the Closing Date.

 

(c) Retire Welfare Benefits. Seller shall provide retiree life insurance and
medical and dental benefits to Seller employees who retired or who otherwise
became entitled to such benefits prior to the Closing Date and who were covered
under retiree welfare programs of Seller as of the Closing Date, and to their
covered dependents.

 

(d) No Third-Party Beneficiary. No provision of this Agreement, including
without limitation this Section 5.3, shall create any third-party beneficiary
rights in any Person, including without limitation employees or former employees
(including any beneficiary or dependent thereof) of Seller, unions or other
representatives of such employees or former employees, or trustees,
administrators, participants, or beneficiaries of any Plan, and no provision of
this Agreement, including this Section 5.3, shall create such third-party
beneficiary rights in any such Person in respect of any benefits that may be
provided, directly or indirectly, under any Plan, including the currently
existing Plan.

 

5.4 Books and Records. From and after the Closing, Buyer shall provide Seller
and its representatives with reasonable access, for any reasonable purpose,
including but not limited to (a) preparing Tax Returns or (b) defending any
claim in respect of which a notice of claim has been served on Seller, during
normal business hours, to all books and records of the Business, including, but
not limited to, accounting

 

38



--------------------------------------------------------------------------------

and Tax records, sales and purchase documents, notes, memoranda, and any other
electronic or written data (“Records”) pertaining or relating to the period
prior to the Effective Time. To the extent deemed necessary by Seller with
respect to its other business operations, if any, Seller and its Affiliates may
retain copies of such Records prior to providing the originals to Buyer, or, as
soon as practicable after Closing, Buyer shall provide to Seller and its
Affiliates copies of all or any portion of such Records as requested by Seller
and its Affiliates. Unless otherwise consented to in writing by Seller, Buyer
shall not, for a period of 10 years following the date hereof or such longer
period as retention thereof is required by applicable Law, destroy, alter or
otherwise dispose of (or allow the destruction, alteration or disposal of) any
of the Records without first offering to surrender such Records to Seller.

 

5.5 Public Announcements. Except with the prior written consent of the other
Party, or as otherwise expressly permitted by this Agreement, or as may
otherwise be reasonably determined by any Party as being required under Law or
by stock exchange regulation, no Party nor any of its representatives will
disclose to any Person any information about the terms of this Agreement or the
transactions contemplated hereunder. In connection with the foregoing, the
Parties agree to work together in good faith to reach a mutual agreement as to
the content and form of any public announcement, press release or similar
publicity.

 

5.6 Exclusivity. Seller will not, and will not permit its partners, officers,
directors, employees or other agents or representatives to, at any time prior to
the termination of this Agreement under Section9.2, directly or indirectly, (i)
take any action to solicit, initiate or encourage the making of any Acquisition
Proposal, or (ii) discuss or engage in negotiations concerning any Acquisition
Proposal with, or further disclose any non-public information relating to the
Business to, any Person in connection with an Acquisition Proposal, in each
case, other than Buyer and its representatives. The term “Acquisition Proposal”
as used herein means any offer or proposal for the acquisition of Seller or the
Business or any portion thereof (other than in the Ordinary Course or with
respect to obsolete equipment), whether by way of merger, consolidation or
statutory share exchange or the acquisition of shares of capital stock, the
acquisition of assets or similar transaction.

 

5.7 Further Assurances; Cooperation. From and after the Closing, the Parties
shall do such acts and execute such documents and instruments as may be
reasonably required to make effective the transactions contemplated hereby. On
or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including contract assignments, and doing
any and all such other things as may be reasonably required by the Parties or
their counsel to consummate or otherwise implement the transactions contemplated
by this Agreement.

 

39



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER

 

The obligation of Buyer to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Buyer:

 

6.1 Accuracy of Representations and Warranties and Performance of Obligations.
All representations and warranties made by Seller and Cornett in or pursuant to
this Agreement shall be true and correct in all material respects, except for
those representations and warranties that are qualified as to materiality which
shall be true and correct in all respects, on and as of the Closing Date with
the same effect as if such representations and warranties had been made on and
as of the Closing Date, except to the extent that any such representation or
warranty by its terms relates to an earlier date, and except to the extent of
any change expressly permitted by the terms of this Agreement or expressly
consented to in writing by Buyer, and Seller and Cornett shall have performed or
complied in all material respects with all covenants, agreements and conditions
contained in this Agreement required to be performed or complied with at or
prior to the Closing. Seller and Cornett shall deliver to Buyer at the Closing a
certificate of Seller and Cornett certifying that the conditions stated in this
Section 6.1 have been fulfilled.

 

6.2 Consents and Approvals. All filings with Government authorities or any other
third parties listed on Schedule 6.2 shall have been made and any necessary
authorizations, consents or approvals required from such authorities or third
parties shall have been obtained and shall be in full force and effect.

 

6.3 No Litigation or Contrary Judgment. On the Closing Date there shall exist no
valid Order, statute, rule, regulation, executive order, stay, decree, judgment
or injunction which prohibits or prevents the consummation of the transactions
contemplated by this Agreement.

 

6.4 No Material Adverse Change; Inventory. There shall not have occurred after
the date hereof any event that has had or reasonably would be expected to have a
Material Adverse Effect on the Business. Except for changes in the Ordinary
Course, the quantity of inventory of the Business will not be materially
different from the quantity of inventory as set forth in the unaudited balance
sheet of Seller as of September 30, 2004.

 

6.5 Deliveries of Seller and Cornett at Closing. At Closing, Seller and Cornett
shall deliver or cause to be delivered to Buyer:

 

(a) a Bill of Sale for the Purchased Assets, in form and substance reasonably
acceptable to Buyer, duly executed by Seller;

 

40



--------------------------------------------------------------------------------

(b) an Assignment and Assumption Agreement for the Assumed Liabilities, in form
and substance reasonably acceptable to Buyer, duly executed by Seller;

 

(c) the Employment Agreement duly executed by Cornett;

 

(d) Non-Compete Agreements duly executed by certain employees of Seller
identified on Schedule 6.5(d), in substantially the form attached hereto as
Exhibit D (the “Non-Compete Agreements”);

 

(e) from John R. Pearce III, counsel to Seller, an opinion of such counsel,
dated the Closing Date, in substantially the form attached hereto as Exhibit E;

 

(f) all consents and approvals from Governments and third parties under
Contracts necessary to ensure that Buyer will continue to have the same full
rights with respect to the Purchased Assets as Seller had immediately prior to
the consummation of the transaction contemplated hereunder;

 

(g) the written release of all Liens (other than Permitted Liens) relating to
the Purchased Assets executed by the holder of or parties to each such Lien. The
releases shall be satisfactory in substance and form to Buyer and its counsel;

 

(h) a certificate of existence of Seller, dated within five Business Days of the
Closing Date, from the Texas Secretary of State;

 

(i) a copy, certified by the Secretary of Seller to be true, complete and
correct as of the Closing Date, of the Articles of Conversion, the certificate
of limited partnership, limited partnership agreement and resolutions of the
partners of Seller, authorizing and approving the transactions contemplated
hereby;

 

(j) the certificate required of Seller and Cornett pursuant to Section 6.1;

 

(k) the Disclosure Letter, dated within two (2) Business Days prior to the
Closing Date;

 

(l) evidence of payment of Liabilities to Seller, bank debt and other similar
long term indebtedness to third parties, including all overdrafts thereon
outstanding as of the Closing Date, as set forth on Schedule 6.5(l) (which may
be accomplished concurrently with the Closing by having a portion of the funds
otherwise payable to Seller to be sent directly to Bank One, N.A. and other
parties in payment of the applicable debt or Liabilities);

 

(m) evidence of the termination of any and all Plans of Seller;

 

41



--------------------------------------------------------------------------------

(n) fully executed and approved documentation satisfactory to Buyer evidencing
the complete termination of Seller’s 401(k) Plan as of a date prior to the
Effective Time. Such documentation shall be in compliance with the terms of
Seller’s 401(k) Plan as well as any other applicable Law, including ERISA and
the Code; and

 

(o) such other customary documents, instruments or certificates as shall be
reasonably requested by Buyer and as shall be consistent with the terms of this
Agreement.

 

6.6 Due Diligence. Buyer shall be satisfied in all respects with the results of
its due diligence review of the Business of Seller and its prospects, including
without limitation customer, supplier, and other third-person relationships and
environmental, tort, securities, corporate, product liability, employee
benefits, taxation and insurance matters.

 

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

The obligation of Seller to proceed with the Closing shall be subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Seller:

 

7.1 Accuracy of Representations and Warranties and Performance of Obligations.
All representations and warranties made by Buyer in this Agreement shall be true
and correct in all material respects, except for those representations and
warranties that are qualified as to materiality which shall be true and correct
in all respects, on and as of the Closing Date with the same effect as if such
representations and warranties had been made on and as of the Closing Date,
except to the extent that any such representation or warranty by its terms
relates to an earlier date, and except to the extent of any change permitted by
the terms of this Agreement or consented to by Seller, and Buyer shall have
performed or complied in all material respects with all covenants, agreements
and conditions contained in this Agreement on its part required to be performed
or complied with at or prior to the Closing. Buyer shall deliver to Seller at
the Closing a certificate of an officer of Buyer certifying that the conditions
stated in this Section 7.1 have been fulfilled.

 

7.2 Consents and Approvals. All filings with Government authorities or any other
third parties listed on Schedule 7.2 shall have been made and any necessary
authorizations, consents or approvals required from such authorities or third
parties shall have been obtained and shall be in full force and effect.

 

7.3 No Litigation or Contrary Judgment. On the Closing Date there shall exist no
valid Order, statute, rule regulation, executive order, stay decree, judgment or
injunction which prohibits or prevents the consummation of the transactions
contemplated by this Agreement.

 

42



--------------------------------------------------------------------------------

7.4 Deliveries of Buyer at Closing. At Closing Buyer shall deliver to Seller
(and, with respect to a portion of the Purchase Price, directly to Bank One,
N.A.):

 

(a) by cash or wire transfer, the Purchase Price, in accordance with the wire
transfer instructions set forth on Schedule 2.3;

 

(b) an Assignment and Assumption Agreement for the Assumed Liabilities, in form
and substance reasonably acceptable to Seller, duly executed by Buyer;

 

(c) the Employment Agreements duly executed by Buyer;

 

(d) the Non-Compete Agreements, duly executed by Buyer;

 

(e) a certificate of existence of Buyer, dated within five Business Days of the
Closing Date, from the Texas Secretary of State; and

 

(f) such other customary documents, instruments or certificates as shall be
reasonably requested by Seller and as shall be consistent with the terms of this
Agreement.

 

ARTICLE 8

INDEMNIFICATION

 

8.1 Survival of Representations and Warranties. All of the representations and
warranties made by any Party in this Agreement, the Disclosure Letter or any
certificates or documents delivered hereunder shall survive the Closing Date and
consummation of the transaction contemplated hereby and will continue for a
period of two (2) years following the Closing Date at which time they shall
expire; provided, however, that such expiration shall have no effect on any
notice of claim made prior to such expiration with respect to any breach of such
representation or warranty occurring prior to such expiration and set out in
such notice of claim; and provided further, that the representations and
warranties contained in (i) Section 3.1 (Existence and Power), Section 3.2
(Valid and Enforceable Agreement; Authorization; Non-Contravention), Section
3.13 (Title to Assets), Section 3.18 (Environmental Matters), Section 4.1
(Existence and Power), and Section 4.2 (Valid and Enforceable Agreement;
Authorization; Non-Contravention) shall survive the Closing Date indefinitely,
and (ii) Section 3.7 (Taxes) and Section 3.27 (Employee Benefit Matters) shall
survive the Closing Date until the expiration of the applicable statutes of
limitation. No Indemnified Party shall be entitled to indemnification for breach
of any representation and warranty unless a notice of claim of such breach has
been given to the Indemnifying Party within the period of survival of such
representation and warranty as set forth herein.

 

8.2 Indemnification by Seller. Subject to the terms and conditions of this
Article 8, including the limitations set forth in Section 8.6 below, from and
after Closing, Seller and Cornett shall jointly and severally indemnify and hold
harmless Buyer and its

 

43



--------------------------------------------------------------------------------

Affiliates and the shareholders, directors, officers, partners, employees,
successors, assigns, representatives and agents of each of them in their
capacities as such (collectively, the “Buyer Indemnified Persons”), from and
against any and all claims, losses, monetary damages, liabilities, fines, fees,
penalties, expenses or costs (“Losses”), plus reasonable attorneys’ fees and
expenses, including court costs and expert witness fees and costs, incurred in
connection with Losses and/or enforcement of this Agreement (in all,
“Indemnified Losses”) incurred or to be incurred by any of them resulting from
or arising out of:

 

(a) the breach of any agreement, covenant, representation, warranty, or other
obligation of Seller or Cornett made or incurred under or pursuant to this
Agreement or any document delivered pursuant hereto or in connection with the
Closing;

 

(b) the conduct of the Business of Seller prior to the Closing Date (except with
respect to any claims, liabilities or obligations paid, discharged, settled or
satisfied in accordance with Section 5.2(g));

 

(c) the assertion of any claim for injury, death, property or economic damage,
or other product or strict liability claim arising from the design, manufacture,
sale or distribution of or exposure to any product or component thereof or the
provision of any service by Seller or its Affiliates prior to the Closing Date;

 

(d) Liability of Seller or its Affiliates for its own Taxes or its Liability, if
any (for example, by reason of transferee Liability or application of Treasury
Regulation Section 1.1502 6), for Taxes of others, including, but not limited
to, Seller or any Affiliate of Seller, or damage or Indemnified Losses payable
with respect to Taxes claimed or assessed against Seller or its Affiliates (i)
for any taxable period ending on or before the Effective Time or as a result of
this transaction or (ii) for any taxable period resulting from a breach of any
of the representations or warranties contained in Section 3.7 hereof. Seller
also agrees to indemnify, defend and hold harmless Buyer Indemnified Persons
from and against any and all Indemnified Losses sustained in a tax period of
Seller or its Affiliates ending after the Effective Time arising out of the
settlement or other resolution (without the written consent of Buyer) of a
proposed tax adjustment which relates to a taxable period ending on or before
the Effective Time. For example, if Seller agrees in an income tax audit to
reduce the depreciable basis of property acquired by Seller before the Closing
Date, Seller shall be liable for any additional Taxes due from Seller by reason
of reduced depreciation deductions;

 

(e) any obligation, claim or Liability which relates to a Plan or Plan assets,
regardless of when the claim occurs or the obligation or Liability is paid,
including, but not limited to, obligations, claims and liabilities relating to
Plan administration, funding and benefits; and

 

(f) transaction costs and expenses incurred by or on behalf of Seller or Cornett
in connection with this Agreement and the transactions contemplated hereby,
including without limitation, fees and expenses relating to any investment
banker, broker, lawyer or accountant.

 

44



--------------------------------------------------------------------------------

8.3 Indemnification by Buyer. Subject to the terms and conditions of this
Article 8, including the limitations set forth in Section 8.6 below, Buyer shall
indemnify and hold harmless each of Seller and its Affiliates and the
shareholders, directors, officers, partners, employees, successors, assigns,
representatives and agents of each of them in their capacities as such (the
“Seller Indemnified Persons”) from and against any and all Indemnified Losses
incurred or to be incurred by any of them, resulting from or arising out of:

 

(a) the breach of any agreement, covenant, representation, warranty, or other
obligation of Buyer made or incurred under this Agreement or any document
delivered pursuant hereto or in connection with the Closing;

 

(b) the conduct of the Business from and after the Closing; and

 

(c) transaction costs and expenses incurred by or on behalf of Buyer in
connection with this Agreement and the transactions contemplated hereby,
including without limitation, fees and expenses relating to any investment
banker, broker, lawyer or accountant.

 

8.4 Notice of Claim. In the event that Buyer seeks indemnification on behalf of
a Buyer Indemnified Person, or Seller seeks indemnification on behalf of a
Seller Indemnified Person, such Party seeking indemnification (the “Indemnified
Party”) shall give reasonably prompt written notice to the indemnifying Party
(the “Indemnifying Party”) specifying the facts constituting the basis for such
claim and the amount, to the extent known, of the claim asserted; provided,
however, that the right of a Person to be indemnified hereunder shall not be
adversely affected by a failure to give such notice unless, and then only to the
extent that, an Indemnifying Party is actually irrevocably and materially
prejudiced thereby. Subject to the terms hereof, the Indemnifying Party shall
pay the amount of any valid and uncontested claim not more than 10 days after
the Indemnified Party provides notice to the Indemnifying Party of such amount.

 

8.5 Right to Contest Claims of Third Persons. If an Indemnified Party is
entitled to indemnification hereunder because of a claim asserted by any
claimant (other than an indemnified person hereunder) (“Third Person”), the
Indemnified Party shall give the Indemnifying Party reasonably prompt notice
thereof after such assertion is actually known to the Indemnified Party;
provided, however, that the right of a Person to be indemnified hereunder in
respect of claims made by a Third Person shall not be adversely affected by a
failure to give such notice unless, and then only to the extent that, an
Indemnifying Party is actually irrevocably and materially prejudiced thereby.
The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party, and using counsel reasonably satisfactory to the Indemnified
Party, to investigate, contest or settle the claim alleged by such Third Person
(a “Third Person Claim”), provided that the

 

45



--------------------------------------------------------------------------------

Indemnifying Party has unconditionally acknowledged to the Indemnified Party in
writing its obligation to indemnify the Persons to be indemnified hereunder with
respect to such Third Person Claim and to discharge (and does in fact so
discharge) any cost or expense arising out of such investigation, contest or
settlement and such Indemnifying Party has presented evidence satisfactory to
the Indemnified Party of its ability to discharge the obligations, including
without limitation by establishment of an escrow account. The Indemnified Party
may thereafter participate in (but not control) the defense of any such Third
Person Claim with its own counsel at its own expense, unless separate
representation is necessary to avoid a conflict of interest, in which case such
representation shall be at the expense of the Indemnifying Party. Unless and
until the Indemnifying Party so acknowledges its obligation to indemnify, the
Indemnified Party shall have the right, at its option, to assume and control
defense of the matter and to look to the Indemnifying Party for the full amount
of the reasonable costs of defense. The failure of the Indemnifying Party to
respond in writing to the aforesaid notice of the Indemnified Party with respect
to such Third Person Claim within 20 days after receipt thereof shall be deemed
an irrevocable election not to defend the same. If the Indemnifying Party does
not so acknowledge its obligation to indemnify and assume the defense of any
such Third Person Claim, (a) the Indemnified Party may defend against such claim
using counsel of its choice, in such manner as it may reasonably deem
appropriate, including, but not limited to, settling such claim, after giving
notice of the same to the Indemnifying Party, on such terms as the Indemnified
Party may reasonably deem appropriate, and (b) the Indemnifying Party may
participate in (but not control) the defense of such action, with its own
counsel at its own expense. If the Indemnifying Party thereafter seeks to
question the manner in which the Indemnified Party defended such Third Person
Claim or the amount or nature of any such settlement, the Indemnifying Party
shall have the burden to prove by clear and convincing evidence that conduct of
the Indemnified Party in the defense and/or settlement of such Third Person
Claim constituted gross negligence or willful misconduct. The Parties shall make
available to each other all relevant information in their possession relating to
any such Third Person Claim and shall cooperate in the defense thereof.

 

8.6 Limitations on Indemnity. Seller shall have no obligation to indemnify Buyer
Indemnified Persons in respect of Indemnified Losses resulting from or arising
out of breaches of the representations and warranties contained in Article 3 of
this Agreement until all Indemnified Losses exceed $165,000.00 in the aggregate
and then only for those Indemnified Losses in excess of $165,000.00 (except for
Indemnified Losses resulting from or arising under Section 3.1 (Existence and
Power), Section 3.2 (Valid and Enforceable Agreement, Authorization;
Non-contravention), Section 3.7 (Taxes), Section 3.13 (Title to Assets), Section
3.18 (Environmental Matters), Section 3.27 (Employee Benefit Matters) and
Section 3.39 (Brokers, Finders), as to which the foregoing $165,000.00
limitation shall not apply).

 

8.7 Characterization of Indemnity Payments. Any indemnification payments made
pursuant to this Agreement shall be considered, to the extent permissible under
Law, as adjustments to the Purchase Price for all Tax purposes.

 

46



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS PROVISIONS

 

9.1 Notice. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given (a) when delivered in person, (b) by facsimile, receipt
confirmed, (c) on the next Business Day when sent by overnight courier, or (d)
on the second succeeding Business Day when sent by registered or certified mail
(postage prepaid, return receipt requested), to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

 

If to Buyer:

 

Huttig Texas Limited Partnership

555 Maryville University Dr., Suite 240

St. Louis, MO 63141

Telephone: (314) 216-2600

Telecopier: (314) 216-8793

Attn: Nick H. Varsam, Vice President – General Counsel

 

With copies to:

 

Bryan Cave LLP

One Metropolitan Square

211 North Broadway, Suite 3600

St. Louis, MO 63102

Telephone: (314) 259-2000

Telecopier: (314) 259-2020

Attn: John M. Welge, Esq.

 

If to Seller:

 

Texas Wholesale Building Materials, Ltd.

2115 Valley View Lane

Farmers Branch, TX 75234

Telephone: (972) 620-2200

Telecopier: (972) 620-9330

Attn: Joe Cornett

 

With a copy to:

 

John R. Pearce III

Pearce Law Firm

17110 North Dallas Tollway

Suite 210

Dallas, TX 75248

Telephone: (972) 381-9111

Telecopier: (972) 248-7378

 

47



--------------------------------------------------------------------------------

9.2 Termination. This Agreement may be terminated at any time prior to the
Closing only by (i) mutual written consent of Seller and Buyer; (ii) by Seller
or Buyer if the other Party shall have breached any provisions of this Agreement
and shall not have cured such breach within 10 days of receiving notice of such
breach by the non-breaching party; or (iii) by Seller or Buyer, if the Closing
shall not have occurred on or before January 14, 2005, other than as a result of
the breach of this Agreement by the Party seeking to so terminate this
Agreement; provided, however, that the right to terminate this Agreement under
this Section 9.2 shall not be available to any Party whose willful failure to
fulfill any obligation hereunder or other breach of this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date. In the event of any termination of this Agreement as provided in this
Section 9.2, this Agreement shall forthwith become wholly void and of no further
force and effect and there shall be no Liability on the part of Buyer or Seller,
except that the provisions of Section 5.1 shall survive any such termination of
this Agreement.

 

9.3 Entire Agreement. This Agreement and the Schedules and Exhibits hereto
embody the entire agreement and understanding of the Parties hereto with respect
to the subject matter hereof, and supersede all prior and contemporaneous
agreements and understandings relative to such subject matter.

 

9.4 Amendment and Modification. To the extent permitted by applicable Law, this
Agreement shall be amended, modified or supplemented only by a written agreement
between Buyer and Seller.

 

9.5 Assignment; Binding Agreement. This Agreement and various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties hereto and their successors, and permitted assigns. Neither this
Agreement nor any of the rights, interests, or obligations hereunder shall be
transferred, delegated, or assigned (by operation of law or otherwise, except by
death of a Seller), by the Parties hereto without the prior written consent of
the other Parties, except that (i) Buyer shall have the right to transfer and
assign any or all of its rights and obligations hereunder to any entity which at
the time of such transfer and assignment is controlled by Buyer or by the
Affiliates of Buyer provided that Buyer shall not be relieved of its obligations
hereunder and (ii) Seller shall have the right to assign its rights to receive
payments, but not its obligations, hereunder.

 

9.6 Waiver of Compliance; Consents. Any failure of either Seller, on the one
hand, or Buyer, on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived by Buyer, on the one hand, or
Seller, on the other hand, only by a written instrument signed by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or

 

48



--------------------------------------------------------------------------------

condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure. Whenever this Agreement requires or permits consent
by or on behalf of any Party hereto, such consent shall be given in writing in a
manner consistent with the requirements for a waiver of compliance as set forth
in this Section 9.6.

 

9.7 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs or expenses.

 

9.8 Counterparts. This Agreement may be executed in multiple counterparts, and
on separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument, but in making
proof of the Agreement, one fully executed document will be sufficient (whether
or not some signatures are on separate counterparts) and it will not be
necessary to account for all counterparts.

 

9.9 Severability. If any provision of this Agreement shall be determined to be
contrary to Law and unenforceable by any court of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby are not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

 

9.10 Remedies Cumulative. Except as otherwise provided herein, all rights and
remedies of the Parties under this Agreement are cumulative and without
prejudice to any other rights or remedies under Law. Nothing contained herein
shall be construed as limiting the Parties’ rights to redress for fraud.

 

9.11 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Texas,
without reference to its choice of law rules.

 

9.12 No Third Party Beneficiaries or Other Rights. Nothing herein shall grant to
or create in any Person not a Party hereto, or any such Person’s dependents,
heirs, successors or assigns, any right to any benefits hereunder, and no such
party shall be entitled to sue any Party to this Agreement with respect thereto.
The representations and warranties contained in this Agreement are made for
purposes of this Agreement only and shall not be construed to confer any
additional rights on the Parties under applicable state and federal securities
Laws.

 

9.13 Disclosure Letter. The sections of the Disclosure Letter shall be arranged
in separate parts corresponding to the numbered and lettered sections, and the
disclosure in any numbered or lettered part shall be deemed to relate to and to
qualify only the

 

49



--------------------------------------------------------------------------------

particular representation or warranty set forth in the corresponding numbered or
lettered section, and not any other representation or warranty (unless an
express and specific reference to any other Schedule which clearly identifies
the particular item being referred is set forth therein).

 

9.14 Headings; Interpretation. The article and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of this Agreement. Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender;
(ii) words using the singular or plural number also include the plural or
singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”; and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified. All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles. Both Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the draftsman.

 

9.15 Acknowledgment; Guarantee. In consideration of Buyer’s execution of the
Employment Agreement and the transactions contemplated under this Agreement,
Cornett, acknowledges that the terms and conditions of this Agreement are fair,
equitable and in his best interests, and agrees to be bound by those provisions
of this Agreement that are applicable to him. Cornett hereby guarantees to the
Buyer the full and prompt performance of any and all of Seller’s obligations
under this Agreement, including indemnification obligations under Article 8 of
this Agreement.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the dates set forth below.

 

   

“BUYER”

HUTTIG TEXAS LIMITED PARTNERSHIP

    By:   Huttig Building Materials, Inc.,         a Delaware corporation,
General Partner               Date: January     , 2005       By:  

--------------------------------------------------------------------------------

        Name:   Michael A. Lupo         Title:   President    

“SELLER”

TEXAS WHOLESALE

BUILDING MATERIALS, LTD.

    By:  

TWBM Management Company, LLC,

a Texas limited liability company,

sole General Partner

              Date: January     , 2005       By:  

--------------------------------------------------------------------------------

        Name:   Joe L. Cornett         Title:   President     “CORNETT”    

 

--------------------------------------------------------------------------------

    Joe L. Cornett

 

51



--------------------------------------------------------------------------------

TABLE OF EXHIBITS AND SCHEDULES

 

Exhibit A – Employees

 

Exhibit B-1 – Form of Employment Agreement with Joe Cornett

 

Exhibit B-2 – Form of Employment Agreement with Craig Lott

 

Exhibit C – Addresses of Facilities

 

Exhibit D – Form of Non-Compete Agreement

 

Exhibit E – Form of Opinion of Counsel to Seller

 

 

Schedule 1.6 – Assumed Contracts

 

Schedule 1.27(d) – Excluded Insurance Policies and Recoveries

 

Schedule 1.27(g) – Other Excluded Assets

 

Schedule 1.62(v) – Other Purchased Assets

 

Schedule 2.3 – Seller’s Wire Transfer Instructions

 

Schedule 2.5 – Purchase Price Allocation

 

Schedule 6.2 – Seller Consents

 

Schedule 6.5(d) – Key Employees of Seller

 

Schedule 6.5(l) – Outstanding Overdrafts

 

Schedule 7.2 – Buyer Consents

 

 

Disclosure Letter

 

52